Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 1 of 76

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL NO. 16-503
v. : DATE FILED:
DINO PAOLUCCI : VIOLATIONS:

18 U.S.C. § 1343 (wire fraud - 20 counts)
15 U.S.C. §§ 78j(b), 78ff and 17 C.F.R.

§ 240.10b-5 (securities fraud - 6 counts)
18 U.S.C. § 2 (aiding and abetting)
Notice of forfeiture

SUPERSEDING INDICTMENT

COUNTS ONE THROUGH TWENTY
(Wire fraud)

THE GRAND JURY CHARGES THAT:
BACKGROUND

At various times material to this indictment:

1, Defendant DINO PAOLUCCI, a Canadian citizen residing in Mississauga,
Ontario, Canada, was a stock promoter. He sometimes used the alias Kevin Hood. Defendant
PAOLUCCI promoted penny stock companies. In addition, defendant PAOLUCCI was closely
associated with a public company named D Mecatronics, Inc. (“D Mecatronics”), its wholly-
owned subsidiary D&R Technology, Inc. (““D&R Technology”), and Ecoland International, Inc.
(“ECIT”), a publicly-traded Nevada corporation that merged with D&R Technology in 2012.
PAOLUCCI continued his close association with these entities after ECIT changed its name to
Novus Robotics, Inc. (NRBT”) in or about 2012.

1.
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 2 of 76

2. Frank J. Morelli, III, charged elsewhere, was a business consultant and
stock promoter who operated through several businesses and entities. In or about February 2010,
the U.S. Securities and Exchange Commission (the “SEC”) filed a civil enforcement action
against Morelli and others in connection with the illegal issuance and public sale of the shares of
Greenstone Holdings, Inc. In or about J une 2011, pursuant to Morelli’s consent, the court
entered a final judgment against him in that action that, among other things, barred Morelli from
participating in an offering of a penny stock. The order defined a penny stock as an ‘equity
security that has a price of less than five dollars.

3. Daniel Starczewsk1, charged elsewhere, was an accountant, and was Frank
J. Morelli, II’s business partner until approximately mid-2011.

4, Louis Buonocore, charged elsewhere, was a business consultant and stock
promoter who operated through an entity named Bay State Financial Services Corp. (“Bay State
Financial”), a Massachusetts-based investor relations firm. Buonocore’s wife was also
associated with Bay State Financial.

5. Carl Marciniak, charged elsewhere, was a stock investor and promoter
_ who operated through various nominee entities and individuals.

6. Jeffrey Weinfurter, charged elsewhere, was a stock investor and promoter
who operated through various nominee entities and individuals.

7. Danny Colon, charged elsewhere, was a stock investor and promoter.

8. Person Number 1 (“Person No. 1’), known to the Grand Jury, was a

businessman who participated in the promotion of certain penny stocks, often operating through
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 3 of 76

entities that he owned and controlled, such as Global Media Fund International, Inc. (“Global
Media’’), Sono Associates, LLC, and Crimson Marketing.

9. Person Number 2 (“Person No. 2”), known to the Grand Jury, was a
businessman based on Long Island, New York.

10. Person Number 3 (“Person No. 3’), known to the Grand Jury, was a
businesswoman based in North Carolina and Panama. She was associated with Mesa Marketing
Consultants, LLC (“Mesa Marketing’’) and JTV Management & Consulting, LLC (“ITV
Management’), and assisted defendant DINO PAOLUCCI in his stock promotion business.

11. | Person Number 4 (“Person No. 4”), known to the Grand Jury, was a
girlfriend of defendant DINO PAOLUCCI.

12. Person Number 5 (“Person No. 5”), known to the Grand Jury, was
defendant DINO PAOLUCCI’s father. Person No. 5 had a substantial ownership interest in D
Mecatronics, D&R Technology, ECIT, and NRBT.

13. Person Number 6 (“Person No. 6”), known to the Grand Jury, was
defendant DINO PAOLUCCT’s brother. Person No. 6 assisted defendant PAOLUCCI with stock
promotions and was associated with BMJ Marketing Inc. and Brainstorm Consulting. Defendant
PAOLUCCI frequently used BMJ Marketing and Brainstorm Consulting as nominees.

14. Person Number 7 (“Person No. 7”), known to the Grand Jury, owned
and/or was associated with D Mecatronics, D&R Technology, ECIT, and NRBT.

15. Person Number 8 (‘Person No. 8’), known to the Grand Jury, was a
businessman who acted at various times as the chief executive officer (“CEO”), director, board

member, and president of various companies.
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 4 of 76

16. Person Number 9 (“Person No. 9”), known to the Grand Jury, was a
businessman who acted at various times as the CEO, director, board member, and president of |
various companies.

17. Person Number 10 (“Person No. 10’), known to the Grand Jury, was a
nominee for defendant DINO PAOLUCCI.

18. The Fight Zone, Inc. (“TFZI’) was a Colorado corporation that merged in
2009 with Gold Recycle Company, LLC, a private limited liability company. TFZI purported to
be a gold recycling business.

19. Earthworks Entertainment, Inc. ““EWKS”) was a Delaware corporation
that purported to be an entertainment company with interests in instructional videos, children’s
entertainment, and oldies radio.

20. Kalahari Greentech, Inc. (“KHGT”) was a Nevada corporation, which
purported to manufacture solar energy products.

21.  Ecoland International, Inc. (“ECIT”) was a Nevada corporation that
changed its named to Novus Robotics, Inc. (“(NRBT”) in or about March 2012. The
corporation’s principal place of business was Sandton, South Africa, until February 2012, after
which it changed ownership and relocated to Mississauga, Ontario. According to ECIT’s public
filings, in 2011 and early 2012, it marketed and sold cave bat guano. In February 2012, the
corporation completed the acquisition of the shares of D&R Technology and, according to its
public filings, transitioned into engineering, designing, and manufacturing robotics and
automation technology solutions. The stock of ECIT/NRBT was registered with the SEC

pursuant to Section 12(g) of the Securities Exchange Act of 1934, 15 U.S.C. § 78i(g).
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 5 of 76

22. AGR Tools Inc. (‘AGRT”) was a Nevada corporation that merged. with
AGR Energy Holdings Inc. in May 2012. According to public filings, AGRT was in the oil and
gas business.

23. LiveWire Ergogenics, Inc. (“LVVV’) was a Nevada corporation.
According to its public documents, LVVV developed, marketed, sold, and distributed
consumable energy chews. |

24. YaFarm Technologies (““YFRM”) was a Delaware corporation, based in
Cancun, Mexico, that described itself as an operator of medical facilities and provider of stem
cell therapies.

25. Resource Ventures, Inc. (“REVI”) was a Nevada corporation that
described itself as an “electrical power production and petroleum exploration company.”

26. Medical Cannabis Payment Solutions (““REFG’’) was a Nevada
corporation that described itself as a company that was in the business of mobile applications
built for the medical marijuana industry.

27. The securities of these companies were publicly quoted on the OTC
Bulletin Board (“OTCBB”) and/or OTC Markets platforms, including two of its markets:
OTXQB and OTC Pink (formerly referred to as the “Pink Sheets”), or their predecessors. The
companies quoted on the OTCBB and these OTC Markets platforms tend to be extremely small,
and the stock in those companies tends to be closely held (that is, owned by a small number of
individuals) and thinly traded (that is, traded far less frequently than stocks in larger companies

on larger exchanges).
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 6 of 76

28. | The SEC was an independent agency of the United States which was
charged by law with protecting investors by regulating and monitoring, among other things, the
purchase and sale of publicly traded securities, including securities quoted on the OTCBB and
OTC Markets platforms.

29. Federal securities laws and regulations prohibited fraud in connection with
the purchase and sale of securities, including the use of false or misleading statements and/or the
failure to disclose material information to the SEC and the public. Federal securities laws and
regulations also prohibit the manipulation of stock through, among other things, sales made at
times and artificially inflated prices set by those trading the stock rather than by market forces.

30. | From in or about at least early 2009 through in or about at least mid-2015,
in the Eastern District of Pennsylvania, and elsewhere, defendant

DINO PAOLUCCI
devised and intended to devise, and aided and abetted, a scheme to defraud shareholders of
various public companies, including but not limited to TFZI, EWKS, KHGT, ECIT/NRBT,
AGRT, LVVV, YFRM, REVI, and REFG, and to obtain money and property, by means of
knowingly false and fraudulent pretenses, representations, and promises.
MANNER AND MEANS

It was part of the scheme that at various times:

31. Defendant DINO PAOLUCCI promoted penny stocks knowing that the |
stocks being promoted were being manipulated by himself or others to inflate the volume of
trading in and the price of those stocks, and took actions to hinder the SEC from detecting the

manipulations or taking regulatory enforcement action against those manipulating the stocks. In
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 7 of 76

order to accomplish this scheme, often referred to as a “pump and dump,” defendant PAOLUCCI
took and caused others to take various actions, including the following:

a. Working with others who had gained control of the vast majority
of restricted shares (which cannot be freely traded in the market) and free trading shares (which
can be freely traded) of companies that traded on the over-the-counter (“OTC”) markets.
Defendant PAOLUCCI worked with these individuals to control the timing, volume, and price of
stock available for trading so that the free trading shares could be sold at inflated prices when the
schemers promoted the stock. Control of the stock by the schemers during the promotion also
made it more likely that the schemers would receive maximum profits from the scheme because
most purchases of the stock by the investing public would be of stock controlled by participants
in the scheme at inflated prices.

b. Concealing from regulators and the investing public that the
schemers owned or controlled the vast majority of the stock through the use of nominee
corporations and individuals.

c. Using offshore brokerage firms and foreign corporations for some
of their transactions to further prevent regulators and the investing public from learning of their
manipulation of the stocks.

d. Using nominees and intermediaries to prevent regulators and law
enforcement from learning who was engaging in and profiting from the stock manipulations by
having the nominees and intermediaries deal with vendors, receive proceeds from manipulations,
and distribute the proceeds of manipulations to other nominees and intermediaries. At various

times, these nominees and intermediaries included, but were not limited to, Louis Buonocore,
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 8 of 76

Frank J. Morelli, III, Person No. 1, Person No. 2, Person No. 3, Person No. 4 (defendant
PAOLUCCTI’s girlfriend), Person No. 6 (defendant PAOLUCCI’s brother), Person No. 10, and a
landscaping company located in Mississauga, Canada, as well as other associated individuals and
entities.

e. At various times, using the false identity of Kevin Hood to disguise
defendant PAOLUCCI’s own participation in stock deals.

f. Obtaining lists of shareholders of the companies that the schemers
planned to manipulate so that defendant PAOLUCCI could confirm which shares were under the
control of the schemers, and obtaining access to fellow schemers’ brokerage accounts to ensure
that schemers were continuing to work to coordinate their trading in the securities to artificially
inflate the price of the securities and, ultimately, to obtain higher proceeds from their stock
manipulation.

g. Coordinating press releases with stock promotions and stock sales.
Press releases are issued by the company whose stock is being sold. Stock promotions involve
marketing the stock by various means, such as widespread email distributions (“email blasts’’),
tweets, radio advertisements, and computer message board posts. By coordinating press releases
with promotions and stock sales, stock manipulators are able to increase the price and volume of
stock sales by creating the false appearance to investors that there is market interest in the stock
being manipulated when, in fact, there was little or no interest in the stock. In addition, stock
manipulators also use press releases issued by the company being manipulated as a justification

to regulators for the significant rise in the price and trading volume of the stock.
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 9 of 76

h. Causing press releases to be issued that were misleading or that
failed to disclose material facts, including but not limited to the fact that the press releases were
issued for the purpose of assisting the schemers’ plan to manipulate the stock, and that defendant
PAOLUCCI was working with others to disguise their control of (1) the timing and content of
the press releases and (2) the price and volume of stock sales.

1. Causing the national distribution of email blasts and radio
advertisements through various businesses names, including but not limited to the Bull ©
Exchange, Market Bulls, Best Penny Newsletter, Gain the Green, Insane Pennies, OTC Market
Alerts, and Penny Players Club, to further increase market interest in the stock being
manipulated when there was little to no interest in the stock. These email blasts and radio
advertisements failed to disclose material facts, including but not limited to the true nature of
defendant PAOLUCCI’s compensation, defendant PAOLUCCT’s control and coordination with
others of the press releases, promotions, and trading in the stocks being promoted, and the use of
nominees in an effort to prevent the regulators and/or the investing public from learning the
identities and roles of the schemers.

j. Engaging in manipulative and deceptive securities transactions,
including pre-arranged sales and purchases of stock between and among themselves or other
individuals under their control, referred to as “coordinated trading,” in order to create the false
appearance of an active and liquid market in the stock being traded and to artificially drive up the
share price and/or trading volume.

k. Selling the stock being manipulated, often in a coordinated

manner, during and after the promotions in order to maximize profits.
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 10 of 76

1. Using offshore accounts as well as domestic and offshore
nominees and entities in order to prevent the SEC from being able to determine the identity of
persons receiving the proceeds of the manipulations, and also from being able to file actions
against the schemers to obtain injunctive relief, civil monetary penalties, and other relief.

m. Making false statements to the SEC in order to prevent the SEC
from halting trading in stocks, which would impair the ability of schemers to profit by selling
unsold shares of previously manipulated stock during subsequent promotions.

| n. Using the wires and facilities of interstate and foreign commerce in
furtherance of the scheme.
Manipulations in 2009 and 2010

32. During 2009 and 2010, defendant DINO PAOLUCCI manipulated
multiple stocks by: (a) working together with others who controlled the majority of restricted and
free trading shares of public companies; (b) coordinating the companies’ press releases with
promotions in order to create the false appearance of interest in the companies; (c) working with
- others to coordinate the selling of stock with the promotions; and (d) using nominees and entities
to conceal from the investing public and the SEC the identities of individuals who participated in
and profited from the promotions.

The Fight Zone (TFZI)

33, In 2009, Frank J. Morelli, III, and his then partner Daniel Starezewski,
together with others working with them, gained control of the vast majority of the stock of

several public corporations, including the Fight Zone (ticker symbol TFZI) and Earthworks

10
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 11 of 76

Entertainment (ticker symbol EWKS). They worked closely with Person No. 8, who was the co-
CEO of TFZI and CEO of EWKS.

34. From in or about February 2009 through in or about May 2009, during
several recorded conversations, Frank J. Morelli, III, told a cooperating individual, from whom
he was attempting to elicit interest in future stock manipulations, that Morelli was working
together with defendant DINO PAOLUCCI and Louis Buonocore on several stock promotions,
including TFZI.

35, On or about February 24, 2009, Louis Buonocore sent defendant DINO
PAOLUCCI an email regarding multiple upcoming deals involving Frank J. Morelli, III, as part
of the ongoing “pump and dump” scheme, including TFZI and EWKS. The email stated in
relevant part: “Dino, here is a list of companies and the time line.” Included in the list of eight
deals were “EWKS Need to figure out budget ready to go” and “TFZI 3/7.” The email
concluded: “The most difficult thing is keeping Frank [Morelli] under control [W]e are at the
threshold of success Lets open the door and enter the promised land.”

36. On or about March 14, 2009, TFZI completed a reverse merger with Gold
Recycle Company, LLC, a private limited liability company.

37. In order to conceal their involvement, defendant DINO PAOLUCCI and
Louis Buonocore used nominees to prevent detection of their relationship with the planned
manipulation of TFZI stock. For example, on or about March 18, 2009, Louis Buonocore sent
defendant DINO PAOLUCCI an email that included a breakdown of the number of TFZI shares
that the nominees and entities of Buonocore and defendant PAOLUCCI would receive. The

email stated that Buonocore’s associate would receive 10 million shares in the associate’s name,

1]
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 12 of 76

Bay State Financial (Buonocore’s entity) would receive 50 million shares, and Brainstorm
(defendant PAOLUCCI’s nominee held in his brother’s name) would receive 50 million shares.
The email stated that one of Buonocore’s associates in Massachusetts would receive another 3
million TFZI shares, and JTV Management (Person No. 3’s company) would receive 6 million
shares.

38. | Onor about March 19, 2009, in preparation for the promotion of TFZI’s
stock, Person No. 8 (the co-CEO of TFZI) sent an email to defendant DINO PAOLUCCI and
Louis Buonocore, copying Frank J. Morelli, III’s son-in-law and Daniel Starczewski. This
email, captioned “GOLD PARTY PR,” stated: “Here’s our next PR, DO YOUR MAGIC!,”
referring to public relations for TFZI. Later the same day, Buonocore sent an email to defendant
PAOLUCCI suggesting that they edit the document sent to them by Person No. 8.

39. In or about late March 2009 and early April 2009, at the direction of
defendant DINO PAOLUCCI, Frank J. Morelli, II, and Louis Buonocore, TFZI issued
misleading press releases, including the following: (a) a March 26, 2009 press release
announcing a new marketing plan that included television advertisements on major networks and
attendance at trade shows, which the company expected would result in projected revenues of
$10 million for the nine months ending on September 30, 2009; and (b) an April 1, 2009 press
release announcing a program to reward the referral of new customers with $50 gift cards, and
projected an additional $7.5 million from this plan. According to subsequent public filings,
TFZI had revenue of less than $10,000 during the period when these press releases were issued.

A0. On or about April 2, 2009, defendant DINO PAOLUCCI sent an email to

Louis Buonocore and Person No. 8, the co-CEO of TFZI. The email indicated that defendant

12
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 13 of 76

PAOLUCCI’s address was at D Mecatronics, a company partially owned by Person No. 5
(defendant PAOLUCCI’s father). Defendant PAOLUCCI stated: “TFZI up. Please let’s not lose
this momentum. I need to keep this going. Kindly prepare press for Monday morning.” Person
No. 8 responded in follow-up emails to defendant PAOLUCCI stating that he would have the
press ready. He also told defendant PAOLUCCI by email: ““Thank’s [sic] we want you. We
want you want too male [sic] money.” At the end of the email chain, defendant PAOLUCCI
responded: “I feel your vision and with the right tools I will build you a castle.”

4l. In or about April 2009, at the direction of defendant DINO PAOLUCCI,
TFZI continued to issue misleading press releases in order to artificially increase the price and
trading volume of TFZI stock. These included: (a) an April 7, 2009 press release announcing
that TFZI had hired Rule One Inc. to manage its multi-million dollar advertising, marketing, and
public relations, and projecting that every $1 million spent on Rule One’s services would result
in $4 million in revenue from the sale of gold, resulting in $2.8 million in profits; (b) an April 15,
2009 press release announcing that TFZI had launched a television advertising campaign that
was expected to generate $4 million in sales for every $1 million spent on.advertising and
marketing; () an April 23, 2009 press release announcing that TFZI had a new website
(www.roylestatebuyer.com) to handle the purchase of jewelry and estate watches, and projecting
that the website could generate $7.5 million over the next 12 to 18 months. The press releases
were misleading, in part, because none of these press releases disclosed that the individuals
responsible for promoting the stock were using nominees to disguise their identities, or that they

were coordinating press releases with the sales of their stock.

13
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 14 of 76 -

42. From on or about March 13, 2009 through on or about May 5, 2009, as
part of their coordination of stock sales with the promotion of the stock, defendant DINO
PAOLUCCI, Frank J. Morelli, III, Daniel Starczewski, Louis Buonocore, and their associates
sold at least 500 million shares of TFZI for approximately $140,000. In order to prevent the
detection of his connection to the manipulation of TZFI, defendant DINO PAOLUCCI directed
that proceeds from stock sales be sent to his nominees and intermediaries, including Brainstorm
Consulting, Bay State Financial, and Buonocore’s associate.

Earthworks Entertainment (EWKS)

43. In or about 2009, defendant DINO PAOLUCCI also worked on other
deals that had been proposed to him by Frank J. Morelli, III, with the understanding that, similar
to TFZI, (a) he would work with others who controlled the vast majority of restricted and free
trading shares of public companies; (b) press releases would be coordinated with promotions in
order to create the false appearance of interest in the companies; (c) stock would be sold in
coordination with promotions; and (d) nominees and entities would be used to conceal from the
investing public and the SEC the identities of individuals who participated in and profited from
the promotions. |

44. In or about early 2009, Frank J. Morelli, III, proposed that defendant
DINO PAOLUCCI and Louis Buonocore work with Morelli, Daniel Starezewski, and Danny
Colon to promote Earthworks Entertainment (““EWKS”) stock. Morelli, Starczewski, Colon, and
their entities and nominees controlled a majority of the stock in the company, and Person No. 8, |

the CEO of the company, was also working in coordination with them on EWKS.

14
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 15 of 76

45. On or about March 30, 2009, Louis Buonocore sent an email to Daniel
Starczewski that included the distribution of shares for several deals, including EWKS. As to
EWKS, the email stated: “Break down for EWKS, 75 mill Bay State [Buonocore’s entity], 75
mill Brainstorm [defendant DINO PAOLUCCI’s nominee], 30 mill Danny Colon, Add”! [sic] 20
mill registered to you to be broken up amongst investors [individuals and entities that were
nominees of Morelli and Starczewski and their associates].” This email was consistent with
PAOLUCCI’s requirement that participants in manipulations be in control of the vast majority of
the stock. It also concealed defendant PAOLUCCI and Buonocore’s ownership of the stock
from the SEC, as their stock was in the names of nominee entities.

46. Onor about April 11, 2009, defendant DINO PAOLUCCI and Frank J.
Morelli, III, were included in multiple emails discussing the issuance of shares of EWKS.

47. From onor about May 20, 2009 through in or about July 2009, at the
direction of defendant DINO PAOLUCCI, Frank J. Morelli, III, Louis Buonocore, and Danny
Colon, EWKS issued multiple misleading press releases, including the following: (a) a May 20,
2009 press release announcing an agreement with Hit Parade Radio to launch a radio station that
played “oldies,” projecting that the station would generate revenue of more than $5 million; (b) a
June 5, 2009 press release announcing that EWKS had entered an agreement to acquire 80% of
mixed martial arts social networking site CageMonster.com, which the company stated would
generate revenue of $1.9 million; (c) a June 16, 2009 press release announcing that EWKS
subsidiary Z-Force Enterprises LLC signed a joint venture agreement with an animation
development company to launch Z-Force, an animated children’s program that would sell DVDs,

posters, and t-shirts; (d) a June 30, 2009 press release announcing Hit Parade Radio was being

15
Case 2:16-cr-00503-ER Document 33: Filed 12/13/18 Page 16 of 76

broadcast in anticipation of a Fall 2009 launch; (e) a July 7, 2009 press release announcing plans
to launch Earthworks Music during the first quarter of 2010; and (f) a July 15, 2009 press release
announcing plans to launch a $1 million national television advertising campaign for an
instructional video entitled Mia Hamm’s Soccer Secrets, which the company claimed would raise
more than $2 million in revenue.

48. Ina financial statement issued after these press releases were issued, the -
company stated that it had no revenue during the period. Thus, these press releases were false
and misleading when issued. In addition, among other things, none of the press releases
disclosed the company’s current lack of revenue, or revealed that the individuals responsible for
promoting the stock were using nominees to disguise their identities, or that they were
coordinating press releases with the sales of their stock.

49, On or about July 21, 2009, in order to prevent detection of his connection
to the manipulation of EWKS stock, defendant DINO PAOLUCCI sent Louis Buonocore an
email with wire transfer information for the proceeds of the stocks sales, which included the
account numbers for Brainstorm Consulting (defendant PAOLUCCI’s nominee entity that his
brother controlled) and JTV Management (another of defendant PAOLUCCT’s nominee entities,
which Person No. 3 controlled).

50. From on or about May 15, 2009 through on or about August 4, 2009,
defendant DINO PAOLUCCL, Frank J. Morelli, III, Louis Buonocore, and Danny Colon, through
nominees and intermediaries, sold at least approximately 350 million shares of EWKS shares for

illicit proceeds of approximately $225,000.

16
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 17 of 76

Kalahari Greentech (KHGT)

51. Throughout 2010, defendant DINO PAOLUCCI continued to work with
Frank J. Morelli, IIL, Louis Buonocore, and others to promote and manipulate stocks, including
KHGT, using similar methods: (a) working with others who had control of the vast majority of
restricted and free trading shares of public companies; (b) coordinating the companies’ press
releases with promotions, such as defendant PAOLUCCI’s email blasts, in order to create the
false appearance of interest in the companies ; (c) selling the stock in coordination with the
promotions; and (d) using nominees and entities to conceal from the investing public and the
SEC the identities of individuals who participated in and profited from the promotions.

52. In 2010, when defendant DINO PAOLUCCI and Louis Buonocore
participated with Frank J. Morelli, II, and Daniel Starczewski in the manipulation of the stock of
KHGT, a purported wind and solar energy company, KHGT stated in an Accountants
Compilation Report that for the six months ending March 31, 2010, the company had no revenue
and a net loss of $220,500. Morelli, his associates, and his nominees had control of the vast |
majority of KHGT’s stock.

53. Inor about early August 2010, prior to the start of the promotion,
defendant DINO PAOLUCCI emailed Louis Buonocore, Person No. 3, and another individual,
informing them that defendant PAOLUCCI had “write ups” that he “prepared to feature KHGT
in the coming week.”

' 54. ~~ From in or about mid-August 2010 through in or about mid-September
2010, defendant DINO PAOLUCCI, assisted by Person No. 3, caused numerous misleading

email blasts to be sent out using defendant PAOLUCCI’s business name OTC Market Bulls.

17
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 18 of 76

Each of these email blasts was sent to thousands of recipients. The titles of these email blasts

include the following:

e August 18, 2010, 9:07 p.m. OCTMB is BULLISH on KHGT and you should be
too!!

e August 31, 2010, 6:16 a.m. KHGT bottom bounce time!!

© August 31, 2010, 9:10 a.m. KHGT Kalahari Greentech Announces a Special

Dividend of Shares to Investors for Shareholders of
Record on September 30, 2010

e August 31, 2010, 9:37 a.m. KHGT announces a special dividend!!!

e August 31, 2010, 7:24 p.m. KHGT huge bounce, closes up 50% “green” again
Among other things, these email blasts did not disclose that defendant PAOLUCCI was
coordinating these blasts with the issuance of KHGT press releases and Louis Buonocore’s
KHGT stock sales.

55. Defendant DINO PAOLUCCI’s promotion efforts were successful. From
on or about August 16, 2010 to on or about September 9, 2010, KHGT’s share price ranged from
a low of $.08 per share to a high of $0.44 per share, and average daily trading volume increased
to more than 500,000 shares per day, nearly fifty times greater than its average daily trading
volume the month before the promotional campaign began. |

56. | From on or about August 13, 2010 through on or about August 31, 2010,
Louis Buonocore caused his entity Bay State Financial to sell approximately 1.5 million shares
of KHGT stock. From these sales during the promotional period, Buonocore generated

approximately $390,000 in illicit proceeds.

18
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 19 of 76

57. On or about August 27, 2010, Louis Buonocore wired approximately
$190,000 of these proceeds to Bay State Financial’s bank account.

58. On or about August 31, 2010, Louis Buonocore wired approximately
$159,000 of these proceeds to Bay State Financial’s bank account.

59. — Onor about August 31, 2010, in order to prevent detection of his
connection to the manipulation of KHGT stock, defendant DINO PAOLUCCI caused Louis
Buonocore to wire approximately $70,000 of these illicit proceeds to Brainstorm Consulting
(defendant PAOLUCCTI’s nominee) and $17,500 to JTV Management (Person No. 3’s company).
Buonocore also sent approximately $32,000 to Praetorian Holdings and Investments (Frank J.
Morelli, II’s nominee).

60. Throughout 2009 and 2010, defendant DINO PAOLUCCI continued to
use intermediaries, including Person No. 3, to retain, to communicate with, and to pay vendors in
order to hide from regulators and the investing public defendant PAOLUCCI’s involvement with
stock manipulations. For example, defendant PAOLUCCI directed Person No. 3 to be the
contact person for email blasts sent out under several of defendant PAOLUCCI’s business |
names, such as Market Bulls and OTC Market Alerts. Defendant PAOLUCCI also caused
Person No. 3 to pay expenses for these email blasts through her entity JTV Management, which
defendant PAOLUCCI used as a nominee.

61. During 2009 and 2010, defendant DINO PAOLUCCI also used
intermediaries, including Person No. 3, to distribute the stock trading proceeds to other
intermediaries and nominees in order to hide from regulators and the investing public his

involvement with the stock manipulations. For example, in or about November 2009, at

19
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 20 of 76

defendant PAOLUCCI’s direction, Person No. 3, using an account in the name of JTV
Management, wrote and sent a check for $5,000 to Person No. 4, whom defendant PAOLUCCI
identified as his girlfriend. In addition, in or about May and July 2010, respectively, defendant
PAOLUCCI caused Person No. 3 to write a $130,000 check to defendant PAOLUCCI’s nominee
entity, Brainstorm Consulting, and a $30,000 check to Person No. 4, both checks drawn on an
account titled in the name of JTV Management. At defendant PAOLUCCI’s direction, checks to
Person No. 4 falsely stated that the payment was for “loans” to Person No. 4.
Manipulations in 2011 and 2012

62. During 2011 and 2012, defendant DINO PAOLUCCI continued to
manipulate stocks. Defendant PAOLUCCI (a) worked with others to control the majority of
restricted and free trading shares of public companies, (b) coordinated the companies’ press
releases with promotions, such as defendant PAOLUCCI’s email blasts, to create the false
impression of market interest in the stock, (c) sold stock in coordination with others, and (d) used
nominees to hide his involvement in the deals.

_Ecoland (ECIT)

63.  Inor about Spring 2011, defendant DINO PAOLUCCI, Frank J. Morelli,
II, and Person No. 1 met in the Dominican Republic. During that meeting, they discussed
defendant PAOLUCCI’s desire to merge D&R Technology into a public shell company, and the
assistance that Person No. 1 could provide with regard to the purchase of such a company.
D&R Technology was a wholly owned subsidiary of D Mecatronics, a public company owned in

large part by defendant PAOLUCCI, Person No. 5 (PAOLUCCI’s father), and Person No. 8.

20
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 21 of 76

64. In or about late July 2011, defendant DINO PAOLUCCI, Frank J. Morelli,
IH, and Person No. 1 arranged to purchase the vast majority of ECIT’s shares, including a
control block of 62 million restricted shares and approximately 26,450,000 free trading ECIT
shares, for approximately $485,000. Under the terms of this deal, defendant PAOLUCCI,
Morelli, and Person No. 1 arranged to purchase all but 200,000 of ECIT’s approximately 88
million shares.
65. Around this time, defendant DINO PAOLUCCI, Person No. 1, and Frank

J. Morelli, II, launched a market manipulation of ECIT stock by purchasing ECIT’s shares,
promoting and selling its stock, and distributing the proceeds. Specifically, the schemers agreed
to the following:

a. a party that they controlled would purchase ECIT’s restricted
shares for approximately $275,000 and then combine the public company ECIT with D&R
Technology, then a private company; |

b. Person No. 1 would act as the other schemers’ nominee because
the SEC had barred Morelli from trading penny stocks and defendant PAOLUCCTI’s affiliation
- with D&R Technology limited his ability to sell free trading stock in the combined company;

C. as the group’s nominee, Person No. 1 would cause his entities to
purchase the vast majority of ECIT’s free trading shares;

d. defendant PAOLUCCI, with the assistance of the other schemers,
would conduct a fraudulent promotional campaign using email blasts, internet promotions, and
the issuance of press releases falsely hyping the company and its stock, and not informing

investors and potential investors of various material facts, including the schemers’ control of

21
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 22 of 76

ECIT’s stock, their responsibility for the promotional campaign, and their intent to sell their own
stock;
| e. the schemers, acting primarily through Person No. 1, would sell

company stock in coordination with the promotional campaign; and

f. the schemers would divide the stock sale proceeds, with defendant
PAOLUCCI receiving approximately 60% and Person No. 1 and Morelli splitting the remainder
of the proceeds.
Neither the schemers nor ECIT disclosed this agreement to the market at this point in time or
subsequently.

66.  Inor about August 2011, Person No. 1, acting for himself and as a
nominee for defendant DINO PAOLUCCI and Frank J. Morelli, Il, used his entity Global
Media to make initial payments to an escrow agent totaling approximately $155,000 for ECIT’s |
free trading and restricted shares. Person No. 1 also used his entities Global Media and Sono
Associates to purchase approximately 26,450,000 free trading ECIT shares from five
shareholders. Person No. 1 served as a nominee for defendant PAOLUCCI and Morelli to
conceal defendant PAOLUCCI’s and Morelli’s participation and roles in this manipulation.

67. On or about August 25, 2011, Person No. 1 caused approximately four
million of these free trading ECIT shares to be deposited into Global Media’s brokerage account
at Spencer Edwards Securities Inc. (“Spencer Edwards”).

68. In or about September 2011, Person No. 1, with the assistance of Person
No. 2, rushed to have additional free trading ECIT shares deposited at an offshore brokerage

account that Person No. 1 controlled so that the schemers would be prepared to sell these shares

22
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 23 of 76

during the planned promotion of ECIT stock scheduled for early October 2011. As a result of
these efforts, Person No. 1 deposited approximately two million additional free trading ECIT
shares into this offshore account.

69. Prior to September 28, 2011, there had been no trading of ECIT stock in
the previous three weeks, and only ten days of minimal trading over the previous nine months.
To generate public interest in ECIT’s largely dormant stock, defendant DINO PAOLUCCI,
Frank J. Morelli, III, and Person No. 1 devised and organized a promotional campaign using
misleading press releases and email blasts touting ECIT stock. Their promotional campaign
stretched from approximately October 3, 2011 through February 17, 2012, and broke down into
three distinct promotional periods. The first promotional period ran from approximately October
3, 2011 through November 18, 2011. After a short lull, the second promotional period began on
approximately December 3, 2011 and continued until December 20, 2011. The third period ran
from approximately January 21, 2012 through February 17, 2012.

70... Throughout the promotional campaign, defendant DINO PAOLUCCI
directed ECIT’s transfer agent to issue more than a dozen press releases on behalf of ECIT.
Defendant PAOLUCCI participated in the preparation of the press releases, most of which were
reviewed by Person No. 1, Frank J. Morelli, III, and, starting in October 2011, Louis Buonocore.
Defendant PAOLUCCI timed his email blasts to coincide with the issuance of the ECIT press
releases, thereby cloaking the email blasts beneath a veil of reliability and legitimacy.

71. Defendant DINO PAOLUCCTI’s email blasts were sent out using various

promotional business names, including OTC Market Bulls, Insane Pennies, Penny Players Club,

23
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 24 of 76

OTC Market Alerts, and the Bull Exchange. These email blasts hyped ECIT and its stock and
were designed to create a sense of urgency among potential investors.

72. The press releases and email blasts issued during the promotional
campaign had their intended effect and dramatically increased ECIT’s share price and trading
volume.

73. At around the same time that defendant DINO PAOLUCCI was issuing
press releases and email blasts touting ECIT and its stock, the schemers, through Person No. 1
and Person No. 2, were selling their free trading ECIT shares to public investors at artificially
inflated prices.

74. None of the schemers’ press releases or email blasts, however, disclosed.
the truth to the investing public, including the following: (i) the schemers had control or
influence over nearly all of ECIT’s stock, (ii) they were responsible for authoring and issuing the
press releases and email blasts, and (iii) they were selling their ECIT stock in coordination with
the issuance of the blast emails and press releases. The omission of these material facts
concealed the schemers’ interest in ECIT and created the false and misleading impression that
the promoters truly supported the purchase of ECIT stock as a wise investment. In reality, the
sole purpose behind the promotional campaign was to generate interest in ECIT stock to
artificially inflate its stock price and trading volume so the schemers could dump their shares at a
profit.

75. Moreover, defendant DINO PAOLUCCI’s email blasts did not disclose
that defendant PAOLUCCI and the other schemers received all of the proceeds generated from

sales of ECIT stock that they controlled.

24
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 25 of 76

76. These statements were materially false and misleading. A reasonable
investor, before making the decision to purchase ECIT stock, would have wanted to know the
true economic benefits the schemers were obtaining from the email blasts and their sales of free
trading ECIT stock.

77. During October 2011, defendant DINO PAOLUCCI and Frank J. Morelli,
Ill, grew increasingly dissatisfied with Person No. 1’s efforts, as the schemers’ nominee, to sell
their ECIT stock. By the end of October 2011, defendant DINO PAOLUCCI, Frank J. Morelli,
III, and Person No. 1 had generated less than $200,000 from the sales, which was insufficient to
finish paying off the ECIT acquisition, and had paid only approximately $15,000 more of the
acquisition price. As a result, defendant PAOLUCCI asked Louis Buonocore to manage the
manipulation going forward and to keep an eye on Person No. 1, who controlled the brokerage
accounts where the schemers’ free trading ECIT stock were deposited.

78. In or about early November 2011, to further the manipulation of ECIT
stock, Louis Buonocore transferred approximately $100,000 to a bank account controlled by
Person No. 1. The schemers used Buonocore’s contribution to help pay off the ECIT acquisition
price. In addition, defendant PAOLUCCI caused Buonocore to assist with the promotion of
ECIT and the sale of its free trading shares during the promotion. The schemers agreed that
defendant PAOLUCCI would continue to receive approximately 60% of the ECIT stock sale
proceeds, but now Person No. 1, Morelli, and Buonocore would split the remaining profits.
Again, neither the schemers nor ECIT disclosed this arrangement to the market or the SEC at this

point in time or subsequently.

25
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 26 of 76

79. On or about November 1, 2011, Person No. 1, Frank J. Morelli, III, and
Louis Buonocore participated ina meeting in New York City with several other stock promoters
to plan the further promotion and manipulation of ECIT stock.

80. Both before and after this meeting, the schemers retained several
additional penny stock promoters to tout ECIT and to participate in pre-arranged purchases of
free trading shares, for the purpose of manipulating the market for ECIT stock. For example,
one of these promoters sent an email to Louis Buonocore on or about December 21, 201 1
identifying purchases of ECIT stock that the promoter and his colleagues had arranged on behalf
of the schemers.

81. On or about November 3 and 4, 2011, Person No. 1 caused approximately
$56,000 to be transferred.from Global Media’s account at JPMorgan Chase to the original
owners of ECIT as further payments for the company’s shares, bringing the total payments to
approximately $226,000.

82. , Onor about November 4, 2011, in an effort to complete the merger of
ECIT and D&R Technology, defendant DINO PAOLUCCI, Person No. 1, Frank J. Morelli, II,
and Louis Buonocore caused the controlling shareholders of ECIT to enter an agreement with
D&R Technology to sell their stock for $262,000.

83. In connection with the execution of this agreement, the schemers
continued their promotional campaign. For example, on or about November 7, 2011, defendant
DINO PAOLUCCI caused ECIT to issue a press release announcing this agreement. In addition,
on or about November 6 and 7, 2011, defendant PAOLUCCI caused at least four additional

email blasts to be distributed touting ECIT.

26
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 27 of 76

84. In or about mid-November 2011, Person No. 1 caused approximately
$131,000 to be transferred from the offshore brokerage account that Person No. 1 controlled and
from Global Media’s account at JPMorgan Chase to the original owners of ECIT as further
payments for the company’s shares. Approximately $87,000 of these funds came from Person
No. 1’s sale of free trading ECIT shares from the offshore brokerage account that he controlled
on behalf of the schemers. As of this point in time, the schemers had paid approximately
$357,000 of the $485,000 that they owed for both ECIT’s restricted and free trading shares.

85. In or about December 2011, the second promotional period, the schemers
resumed their promotional campaign, causing additional email blasts touting ECIT to be widely
distributed. None of the email blasts disclosed that defendant DINO PAOLUCCI and the other
schemers effectively controlled most of ECIT’s stock, or that the schemers were profiting by
coordinating their stock sales with the email blasts.

86. The schemers coordinated these email blasts with ECIT press releases that
they caused to be issued on December 1, 5, 8, and 15, 2011.

87. As aresult of these promotional campaigns, from September 28, 2011
through the end of December 2011, Person No. 1, as the schemers’ nominee, caused
approximately 951,000 ECIT shares to be sold from Global Media’s account at Spencer
Edwards. Over the same period, Person No. 1 also caused numerous shares of ECIT to be sold
from the offshore brokerage account that he controlled. The schemers used the proceeds to pay
for the promotions and to continue paying off the remainder of the ECIT acquisition price, and

distributed the rest amongst themselves or to their nominees.

27
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 28 of 76

88. On or about December 16, 2011, Person No. 1 caused another payment of
the ECIT acquisition price to be made, bringing the total payment to approximately $412,000.
Specifically, he caused approximately $55,000 to be transferred from Global Media’s account at
JPMorgan Chase to the original owners of ECIT as further payments for the company’s shares.

89. During January and February 2012, defendant DINO PAOLUCCI, acting
on behalf of the schemers, conducted a third period of email blasts touting ECIT using his stock
promotional websites. These email blasts ran in tandem with (i) additional promotions
orchestrated by other individuals and entities hired by the schemers and (ii) additional ECIT
press releases that defendant PAOLUCCI caused to be issued.

90. Again, among other things, none of the email blasts disclosed that
defendant DINO PAOLUCCI and the other schemers effectively controlled most of ECIT’s free
trading stock, or that they were profiting by coordinating their stock sales with the email blasts.
The email blasts also made misrepresentations and material omissions concerning the
compensation received by the schemers.

91. During January and February 2012, Person No. 1, as the schemers’
nominee, continued to sell the group’s free trading ECIT shares in conjunction with these
promotional efforts. The schemers used the proceeds to pay for the promotions and to make the
final payments of the ECIT acquisition price, and distributed the rest amongst themselves and
their nominees.

92. As the email blasts and other promotions continued, defendant DINO
PAOLUCCI, Frank J. Morelli, III, and Louis Buonocore became increasingly distrustful of their

nominee, Person No. 1. In or about January 2012, defendant PAOLUCCI asked Person No. 1 to

28
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 29 of 76

give Buonocore access to Global Media’s Spencer Edwards account. Although defendant
PAOLUCCI, Person No. 1, and Buonocore exchanged various emails regarding their progress in
getting Buonocore access to the Spencer Edwards account, Person No. 1 and Buonocore did not
include defendant PAOLUCCI on their emails with Spencer Edwards, thereby continuing to
conceal his role in the manipulation.

93. | Onor about January 19, 2012, Person No. 1 provided verbal authorization
to Spencer Edwards for Louis Buonocore to execute trades in Global Media’s account at the
brokerage firm. As soon as Person No. 1 informed Buonocore about this development,
Buonocore notified defendant DINO PAOLUCCI.

94. On or about January 23, 2012, Louis Buonocore emailed Person No. | to
inform him that the schemers had sold more than 1.5 million shares of ECIT’s stock over the
prior three days and they needed to “position some more stock.” Buonocore also stated that he-
had “left some gtc’s [good ‘til cancelled sell orders] for tom[orrow] morn[ing]’” and that the
schemers’ selling represented approximately 27% of the total trading volume that day.

95, | On or about the next day, January 24, 2012, Louis Buonocore sent another
email to Person No. 1 telling him that the schemers only had 900,000 shares of ECIT stock left in
the Spencer Edwards brokerage account.

96. On or about ] anuary 30, 2012, Louis Buonocore emailed Person No. 1 and
instructed him to fax a written trading authorization to Spencer Edwards so that he could “call in
trades and finish off the remaining [ECIT] shares.” |

97. Meanwhile, on or about January 27, 2012, the schemers caused the

controlling shareholders of ECIT and D&R Technology to revise the agreement that they had

29
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 30 of 76

entered in November 2011. Under the revised agreement, rather than D&R Technology
acquiring the control block of ECIT shares, ECIT agreed to acquire all of the shares of D&R
Technology, thereby making D&R Technology the wholly-owned subsidiary of ECIT. As part
of this agreement, the owners of D&R Technology (including defendant DINO PAOLUCCI and
his father) became the controlling shareholders of ECIT.

98. During January and February 2012, the schemers sold more than three
million shares of ECIT stock out of the Spencer Edwards account and realized at least $948,000
in illicit proceeds. The schemers also sold almost $2 million of ECIT stock from Person No. 1’s
offshore brokerage account, thus realizing more than approximately $2.9 million in illicit
proceeds between the two accounts during this two-month period.

99. Onor about February 29, 2012, Person No. 1 sent an email to Louis
Buonocore attaching a draft consulting agreement between Global Media and Bay State
Financial, to be dated January 16, 2012. This draft agreement falsely and misleadingly portrayed
Buonocore’s business, Bay State Financial, as a consultant to Global Media, providing “market
awareness to potential investors about the prospects” of ECIT. The draft agreement omitted
various material facts, including the role of defendant DINO PAOLUCCL the fact that defendant
PAOLUCCI, Person No. 1, Buonocore, and the other schemers were working together to
manipulate the price and volume of ECIT’s stock and were splitting the proceeds, and that
Person No. 1, as the schemers’ nominee, had been selling ECIT’s shares into the manipulated
market and had recently given Buonocore authority to monitor and to trade the schemers’

accounts at defendant PAOLUCCI’s request.

30
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 31 of 76

100. In or about February or March 2012, Person No. 1 transferred most of the
schemers’ unsold free trading shares of ECIT to offshore brokerage accounts held in the names
of foreign nominee entities controlled by co-schemers Frank J. Morelli, III, and Louis
Buonocore, on their behalf and on behalf of defendant DINO PAOLUCCI.

101. Between on or about September 30, 2011 and February 23, 2012, through
their fraudulent actions, the schemers generated at least approximately $3,299,000 in illicit
proceeds from the sale of ECIT stock. Person No. 1, as the schemers’ nominee, took
responsibility for distributing to the other schemers the proceeds from the brokerage and bank
accounts under his control. |

102. Person No. | wired funds to Frank J. Morelli, II, and Louis Buonocore
directly from certain of the brokerage accounts in his control and also from a Global Media bank
account that he controlled. Buonocore then paid certain nominees designated by defendant
DINO PAOLUCCI, including at least approximately $1,410,000 to defendant PAOLUCCI’s
nominees and affiliated entities between December 8, 2011 and April 11, 2012.

103. Onor about March 13, 2012, ECIT changed its name to Novus Robotics,
Inc. (ticker symbol NRBT). It filed a Form 8-K with the SEC on April 12, 2012, announcing the
name change.

104. On or about April 4, 2012, Louis Buonocore sent a Federal Express
package addressed to defendant DINO PAOLUCCI, at D&R Technology, Mississauga, Ontario.
This package contained a Bay State Financial check for approximately $300,000, made payable
to Brainstorm Consulting, constituting a portion of defendant PAOLUCCI’s proceeds from the

ECIT manipulation.

31
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 32 of 76

105. Throughout the course of their manipulation, defendant DINO
PAOLUCCI and the other schemers gained control of almost all 22 million of ECIT’s free
trading shares and control or influence over 62 million of ECIT’s restricted shares, together
representing over 99% of the total shares issued for the company. Despite having obtained
ownership of more than 5% of ECIT’s stock, the schemers, both collectively and individually, in
order to keep their fraudulent and coordinated activity secret, failed to file a Schedule 13D
beneficial ownership report with the SEC, as required, or otherwise disclose publicly their
control of ECIT’s securities, their purpose in acquiring the interests, or their plans or proposals
for the acquisition, holding, or disposal of the securities.

AGR Tools (AGRT)

106. In or about 2012, defendant DINO PAOLUCCI continued to manipulate
‘stocks by: (a) working with others who had control of the vast majority of restricted and free
trading shares of the public companies; (b) coordinating the companies’ press releases with
promotions, such as defendant PAOLUCCI’s email blasts, in order to create the false appearance
of interest in the companies; (c) selling the stock in coordination with the promotions; (d) using
nominees and entities to conceal from the investing public and the SEC the identities of
individuals who participated in and profited from the promotions.

107. In or about 2012, due to the effectiveness of defendant DINO
PAOLUCCI’s stock promotion of ECIT, Jeffrey Weinfurter and Carl Marciniak asked to join
defendant PAOLUCCT’s scheme by having him promote stocks that they planned to manipulate.

108. Inor about 2012, defenddnt DINO PAOLUCCI explained to Jeffrey

Weinfurter and Carl Marciniak that in order for him to participate, they would have to

32
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 33 of 76

demonstrate that they controlled the companies’ restricted and free trading shares. Among other

things, defendant PAOLUCCI established the following conditions:

a.

defendant PAOLUCCI would get 60% of the proceeds or more
from the sales of any stocks that he promoted, despite the fact that
defendant PAOLUCCI had not invested any money in the
companies that he was promoting;

defendant PAOLUCCI required that Weinfurter and Marciniak
control virtually all of both the restricted and free trading shares in
any manipulation in which defendant PAOLUCCI participated;
defendant PAOLUCCI required Weinfurter and Marciniak to |
provide evidence of their control of the stock through non-public
shareholder lists;

defendant PAOLUCCI required Weinfurter and Marciniak to
provide approximately ten press releases that could be issued in
coordination with his email promotions;

defendant PAOLUCCI demanded that Weinfurter and Marciniak
provide him, and at various times his associate Louis Buonocore,
log-in codes and passwords for the brokerage accounts from which
Weinfurter and Marciniak would be selling their free trading
shares so that defendant PAOLUCCI or Buonocore could monitor

the trades, coordinate them with defendant PAOLUCCI’s

33
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 34 of 76

| promotions, and ensure that defendant PAOLUCCI was receiving
60% of the proceeds;

f. defendant PAOLUCCI directed that the proceeds of the sale of
manipulated stock be transferred from accounts controlled by
Weinfurter or Marciniak to accounts controlled by Buonocore or
other accounts under the control of defendant PAOLUCCI, after
which defendant PAOLUCCI would direct Buonocore or others to
send the proceeds to defendant PAOLUCCI’s nominees;

g.. in order to conceal their coordination and control from re gulators,
defendant PAOLUCCI often directed Weinfurter and Marciniak to
report to Buonocore, whom defendant PAOLUCCI retained to
review shareholder lists and press releases, oversee trading,
forward emails, receive proceeds, and distribute proceeds to
defendant PAOLUCCI’s nominees; and

h. in order to conceal their coordination from regulators, defendant
PAOLUCCI insisted that Weinfurter and/or Marciniak limit email
contact with defendant PAOLUCCI, instructed them to use
telephone or encrypted messaging services, and required that
Weinfurter travel to Toronto to meet with defendant PAOLUCCI
in person multiple times for each deal for their most substantive

communications.

34
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 35 of 76

109. Inor about 2012, Carl Marciniak, Jeffrey Weinfurter, and Person No. 9
acquired control over the public shell corporation AGRT, merged the public shell with a private
mining business, obtained control over the vast majority of its free trading and restricted shares,
and put in place management that was under their control.

110. In order to conceal their control of AGRT’s free trading shares, Carl
Marciniak, Jeffrey Weinfurter, and Person No. 9 deposited their free trading AGRT shares in
offshore brokerage accounts.

111. Carl Marciniak, Jeffrey Weinfurter, and Person No. 9, who together had
invested at least $300,000 in the purchase of the AGRT shell, agreed that they collectively would
get one-third of the proceeds of the stock promotion, and that defendant PAOLUCCI, who had
no investment in the shell, would receive approximately two-thirds of the proceeds.

112. Inorder to conceal his coordination with Carl Marciniak, Jeffrey
Weinfurter, and Person No. 9 in the manipulation of AGRT stock, defendant DINO PAOLUCCI
designated Louis Buonocore as an intermediary between himself and the AGRT shell owners:
Marciniak, Weinfurter, and Person No. 9.

113. Inor about February 2012 and April 2012, in order to further conceal their
coordination by avoiding the use of telephones, emails, and texts, Jeffrey Weinfurter met with
defendant DINO PAOLUCCI in person in Toronto to discuss stock promotions, including
AGRT. At these meetings, Weinfurter explained how the planned manipulation met defendant
PAOLUCCI’s requirements.

114. Onor about May 16, 2012, Carl Marciniak sent Louis Buonocore a non-

public shareholder list for AGRT so that Buonocore could confirm to defendant DINO

35
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 36 of 76

PAOLUCCI that the stock of AGRT was in the control of Marciniak, J effrey Weinfurter, and
Person No. 9. In accordance with PAOLUCCI’s directives, Marciniak sent the list to Buonocore
in order to conceal Marciniak’s and Weinfurter’s relationship with defendant PAOLUCCI.

115. Beginning in or about May 2012, defendant DINO PAOLUCCI and others
coordinated the issuance of AGRT press releases with defendant PAOLUCCI’s dissemination of
email blasts.

116. Onor about May 21, 2012, a few days before the promotion of AGRT was
scheduled to begin, defendant DINO PAOLUCCI, his brother, Person No. 3, and another
individual working for defendant PAOLUCCI, whom defendant PAOLUCCI referred to
collectively as “Team Bull,” exchanged emails in which they discussed the manner in which
email blasts touting AGRT would be released. Defendant PAOLUCCI concluded this exchange
_ with an email ending “GO TEAM BULL.”

117. On or about May 25, 2012, AGRT issued a press release captioned “AGR
Tools Incorporates Wholly Owned Subsidiary.” Shortly afterwards, defendant DINO
PAOLUCCI caused Person No. 3, Person No. 6, and others to send out multiple misleading
email blasts under his business names touting AGRT. Defendant PAOLUCCI and others took
these coordinated actions to create the false appearance of market interest in AGRT stock, but
concealed their coordination. This press release and these email blasts did not disclose various
material facts, including the fact that (i) Carl Marciniak, Jeffrey Weinfurter, and Person No. 9
controlled AGRT through nominees, (ii) defendant PAOLUCCI, Marciniak, and Weinfurter

were coordinating AGRT’s press releases with defendant PAOLUCCI’s email blasts and stock

36
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 37 of 76

sales, and (iii) defendant PAOLUCCI, the promoter, would be receiving approximately 60% of
the stock sale proceeds.

118. From the beginning of April 2012 to mid-May 2012, AGRT stock traded
on only nine days, and on these days, averaged less than 2,000 daily shares traded. On May 25,
2012, the day of the first press release issued as part of the manipulation of AGRT, the daily
trading volume of AGRT stock increased to approximately 1.8 million shares. On the next
trading day, May 29, 2012, the trading volume of AGRT increased almost ten-fold, to
approximately 17 million shares.

119. From on or about May 30, 2012 to on or about June 5, 2012, AGRT issued
at least four misleading press releases. Contemporaneously, defendant DINO PAOLUCCI
caused Person No. 3, Person No. 6, and others to send out various misleading email blasts
touting AGRT. Again, these press releases and email blasts did not disclose various material
facts, including the fact that (i) Carl Marciniak, Jeffrey Weinfurter, and Person No. 9 controlled
AGRT through nominees, (11) defendant PAOLUCCI, Marciniak, and Weinfurter were
coordinating AGRT’s press releases with defendant PAOLUCCI’s email blasts and stock sales,
and (iii) defendant PAOLUCCI, the promoter, would be receiving approximately 60% of the
stock sale proceeds.

120. From on or about June 4, 2012 to on or about June 6, 2012, Jeffrey
Weinfurter travelled to Toronto and met with defendant DINO PAOLUCCI to further coordinate
the AGRT manipulation. Defendant PAOLUCCI and Weinfurter met in person to conceal their
coordination, During this visit, as he was sending out email blasts, defendant PAOLUCCI

directed Weinfurter to make trades of various quantities of AGRT stock while the two were

37
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 38 of 76

sitting together at a hotel. Defendant PAOLUCCTI’s directions sought to artificially increase
AGRT’s trading volume and stock price and to keep the price of the stock from falling too
rapidly.

121. Onor about June 5, 2012, Jeffrey Weinfurter forwarded a report regarding
AGRT stock to Carl Marciniak, who forwarded the report to Louis Buonocore. The report
showed a dramatic increase in trading volume in the days after defendant DINO PAOLUCCI
initiated the email blasts about AGRT.

122. Onor about June 6, 2012, Buonocore forwarded this report to defendant
DINO PAOLUCCI.

123. . From on or about June 5, 2012 through in or about mid-July 2012,
defendant DINO PAOLUCCI and others continued to coordinate misleading AGRT press
releases with defendant PAOLUCCT’s email blasts to support the manipulation. These press
releases and email blasts did not disclose various material facts, including the fact that (i) Carl
Marciniak, Jeffrey Weinfurter, and Person No. 9 controlled AGRT through nominees,

(ii) defendant PAOLUCCI, Marciniak, and Weinfurter were coordinating AGRT’s press releases
with defendant PAOLUCCI’s email blasts and stock sales, or (111) defendant PAOLUCCI, the
promoter, would be receiving approximately 60% of the stock sale proceeds.

124. Throughout the promotion, Carl Marciniak, Jeffrey Weinfurter, and
Person No. 9, who controlled most of AGRT’s free trading shares, sold a substantial amount of
their AGRT shares from offshore nominee accounts in coordination with defendant DINO -

PAOLUCCTI’s email blasts.

38
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 39 of 76

125. In June through August 2012, Carl Marciniak and Jeffrey Weinfurter
transferred approximately two-thirds of the illicit proceeds from their sale of AGRT stock to an
offshore entity controlled by Louis Buonocore, who in turn sent funds to defendant DINO |
PAOLUCCI through nominees. For example, on or about July 17, 2012, Louis Buonocore sent
Carl Marciniak an email telling him that Marciniak and Jeffrey Weinfurter needed to send
$195,000 and $250,000, respectively, to defendant PAOLUCCI’s brother’s entities, Brainstorm
and BMJ Marketing. Buonocore directed Marciniak to wire the remaining funds in his Bay State
Financial account.

126. During the same timeframe, defendant DINO PAOLUCCI also used other
nominees to receive illicit proceeds. For instance, in or about June 2012, defendant PAOLUCCI
caused Person No. 3 to use approximately $40,000 of funds that defendant PAOLUCCI had
caused to be transferred to her JTV Management account to purchase approximately $40,000
worth of jewelry in North Carolina and then to send the jewelry to defendant PAOLUCCI in
Canada. |

127. Similarly, on or about June 25, 2012, defendant DINO PAOLUCCI
provided Louis Buonocore with wire transfer information for the Canadian bank account of one
of defendant PAOLUCCI’s associates. The next day, Buonocore’s Bay State Financial entity
transferred $30,000 to that Canadian account.

LiveWire Ergogenics (LVVV)

128. As 2012 progressed, defendant DINO PAOLUCCI continued to
manipulate stocks using press releases, email blasts, and tweets. In an email chain on or about

September 2, 2012, in an effort to encourage his team as they prepared for the next promotion,

39
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 40 of 76

defendant PAOLUCCI wrote: “Prepare to unleash the bulls!” Soon afterwards, defendant

PAOLUCCI’s brother reported: “Tweets out people!!!” Defendant PAOLUCCI’s brother then

PAOLUCCI’s brother sent another email in the chain, repeating: “Pump pump pump pump. ;).”

129. After this, defendant DINO PAOLUCCI participated in another stock
manipulation with Jeffrey Weinfurter and Carl Marciniak under the same conditions set by
defendant PAOLUCCI in the AGRT manipulation.

130. Before late 2012, Jeffrey Weinfurter and Carl Marciniak merged a private
company that manufactured energy chews into a public shell corporation that they had
purchased. The resulting company was called LiveWire Ergogenics (“LVVV”). By late 2012,
Marciniak and Weinfurter controlled the company’s CEO and owned or controlled
approximately 98% of the company’s free trading shares.

131. In or about September 2012, Jeffrey Weinfurter met with defendant DINO
PAOLUCCI in Toronto, Canada to discuss stock promotions, including the promotion of LVVV.
Defendant PAOLUCCI and Weinfurter met in person to conceal their coordination.

132. As with the AGRT manipulation, defendant DINO PAOLUCCI used his
email lists to promote LVVV fraudulently in exchange for 60% of the stock sales proceeds from
the manipulation. In addition, defendant PAOLUCCI had Louis Buonocore conduct due
diligence on the LVVV shell to confirm that Jeffrey Weinfurter and Carl Marciniak controlled
LVVV’s restricted and free trading shares. Defendant PAOLUCCI also employed Buonocore as

an intermediary between defendant PAOLUCCI and Weinfurter and Marciniak to conceal

40
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 41 of 76

defendant PAOLUCCT’s coordination of the manipulation with Weinfurter and Marciniak from
regulators and the investing public.

133. On or about September 24, 2012, Buonocore, acting on behalf of
defendant DINO PAOLUCCI, sent an email to Carl Marciniak requesting information on the
LVVV shell and its balance sheet.

134. Onor about October 8, 2012, Louis Buonocore sent an email to Carl
Marciniak informing him that “Northstar” was back and that “Ivvv [i]s a [nJext.” “Northstar” is
a name that defendant DINO PAOLUCCI used.

135. Onor about October 8, 2012, Carl Marciniak forwarded Louis Buonocore
two shareholder lists for LVVV, which Marciniak had received from LVVV’s attorney. A
substantial portion of the free trading shareholders on these lists were individuals and entities
under the control of Marciniak and Jeffrey Weinfurter. Marciniak and Weinfurter held these free
trading shares through several nominee entities to conceal their control from regulators and the
investing public. }

136. The following day, on or about October 9, 2012, Louis Buonocore
forwarded Carl Marciniak’s email with the attached shareholder lists to defendant DINO
PAOLUCCI so that defendant PAOLUCCI could confirm Marciniak and Weinfurter’s control,
and the structure that they had established to conceal their control, of LVVV’s stock.

137. On or about October 11, 2012, both Jeffrey Weinfurter and Carl Marciniak
sent an email to Louis Buonocore attaching an analysis of LVVV’s shareholders, showing which

LVVV shares the schemers did and did not control.

41
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 42 of 76

138. Immediately afterwards, on or about October 11, 2012, Carl Marciniak
sent an email to Louis Buonocore attaching a draft lock up agreement. The purpose of the lock
up agreement was to prevent the sale of the majority of the free trading LVVV shares not held by
the schemers’ nominees.

139. On or about October 18 and 19, 2012, Jeffrey Weinfurter met again with
defendant DINO PAOLUCCI in Toronto, Canada to discuss further the manipulation of LVVV
and other manipulations. Again, Weinfurter met with defendant PAOLUCCI in person at
defendant PAOLUCCI’s insistence to conceal his role in their stock manipulation.

140. On or about October 22, 2012, Louis Buonocore, acting on behalf of
defendant DINO PAOLUCCI, and Carl Marciniak exchanged multiple emails to enable
defendant PAOLUCCI to confirm J effrey Weinfurter and Marciniak’s control of LVVV’s
restricted and free trading stock. In these email exchanges, Buonocore requested that Marciniak
send him information via facsimile. Buonocore also requested the login information for
brokerage accounts under Marciniak’s and Weinfurter’s control. Marciniak responded that he
would send Buonocore the log-ins for their offshore brokerage accounts. Marciniak sent
Buonocore the login information later that day.

141. Onor about November 8, 2012, Louis Buonocore summarized Jeffrey
Weinfurter and Carl Marciniak’s control of LVVV stock in an email that he sent to defendant
DINO PAOLUCCI. In this email Buonocore explained that he had completed his due diligence
through the use of login information to the accounts. He informed defendant PAOLUCCI that
14.6 million free trading LVVV shares were held in nine accounts, and that there were only

75,000 shares that were not under the control of Marciniak and Weinfurter. The email also

42
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 43 of 76

included information on the restricted shares. In addition, as part of their effort to coordinate the
issuance of press releases with defendant PAOLUCCI’s email blasts, Buonocore stated that
LVVV had eight to ten news stories, meaning that the company’s CEO was prepared to issue
eight to ten press releases in coordination with defendant PAOLUCCI’s email blasts and at
_Marciniak and Weinfurter’s direction. Finally, the email informed defendant PAOLUCCI that
Buonocore and defendant PAOLUCCI did not have trading authority over any free trading
shares, a fact that would enable defendant PAOLUCCI and Buonocore to conceal their control of
the manipulation if they were questioned by regulators.
142. Onor about November 8, 2012, Carl Marciniak sent an email to Louis
Buonocore and Jeffrey Weinfurter, in which Marciniak responded to some of the issues raised by
Buonocore. Buonocore forwarded Marciniak’s email to defendant DINO PAOLUCCI the same
day.
| 143. On November 8, 2012, Louis Buonocore also forwarded to defendant
DINO PAOLUCCI another email attaching a recent non-public LVVV shareholder report. In
this email, Buonocore told defendant PAOLUCCI that the deal was “tight,” meaning that Jeffrey
Weinfurter and Carl Marciniak exercised control over the vast majority of LVVV’s free trading
stock.
144. From on or about December 5, 2012 through on or about December 8,
2012, Jeffrey Weinfurter met again with defendant DINO PAOLUCCI in Toronto, Canada.
During this time, defendant PAOLUCCI and Weinfurter coordinated the issuance of at least four

misleading LVVV press releases with multiple misleading email blasts about LVVV that

43
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 44 of 76

defendant PAOLUCCI caused to be sent out. Defendant PAOLUCCI and Weinfurter met in
person to conceal this coordination.

145. From on or about December 5, 2012 through on or about December 8,
2012, defendant DINO PAOLUCCI, during in-person meetings with Jeffrey Weinfurter in
Toronto, directed Weinfurter to sell, and sometimes buy, specific quantities of LVVV stock at
particular prices in coordination with defendant PAOLUCCTI’s email blasts in order to make it
appear that there was more market interest in the stock than was actually the case, and to avoid
rapid declines in the price of the stock.

146. On December 5, 2012, the first day of the promotion, approximately 3.3
million shares of LVVV stock were sold, which was approximately 900% more stock trades than
in the prior 18 months combined. From December 5, 2012 through December 8, 2012, the days
on which Weinfurter was with defendant PAOLUCCI in Toronto, approximately 23 million
shares of LVVV were sold, which was approximately 6900% more stock trades than occurred in
the prior 18-month period. More than 13 million of these shares were sold on December 6, 2012.
On December 7, 2012, the volume of LVVV shares, while still much higher than before the
promotion had begun, dropped significantly, and the price of the shares dropped by
approximately 50%.

147. Onor about December 9, 2012, defendant DINO PAOLUCCI was copied
on an email chain with the subject line “Captain goes down with the ship :),” in which Person
No. 6 (defendant PAOLUCCI’s brother), Person No. 3, and another individual working for

defendant PAOLUCCI discussed the wording of email blasts that provided potential excuses for

44
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 45 of 76

LVVV’s drop in share price, while asserting that LVVV’s energy chews were a oreat product
that was going nationwide and urging investment “in light of all of the recent positive news.”

148. On or about January 6, 2013, Louis Buonocore sent an email to defendant
DINO PAOLUCCI, enclosing a report showing how many shares of LVVV were held at each
brokerage house for the week ending December 28, 2012. This report enabled defendant
PAOLUCCI and Buonocore to monitor the selling activities of Carl Marciniak and Jeffrey
Weinfurter.

149. From on or about December 5, 2012 through on or about January 7, 2013,
defendant DINO PAOLUCCI and others promoted the stock of LVVV by coordinating the
issuance of misleading LVVV press releases with the dissemination of numerous misleading
email blasts. The email blasts were sent out using multiple promotional business names,
including the Bull Exchange, Best Penny Newsletter, and OTC Market Alerts, at the direction of
defendant PAOLUCCI.

150. Neither the press releases nor email blasts disclosed various material
facts, including that defendant DINO PAOLUCCI, Louis Buonocore, Carl Marciniak, and
Jeffrey Weinfurter controlled the vast majority of LVVV’s free trading shares, that they were
coordinating the issuance of LVVV’s press releases and defendant PAOLUCCI’s email blasts, or
that defendant PAOLUCCI, who had no investment in the company and owned none of the
stock, would be receiving approximately 60% of the proceeds received by Marciniak and
Weinfurter from the promotion of the stock.

151. | From on or about December 6, 2012 through on or about January 7, 2013,

during the time that LVVV was promoted by defendant DINO PAOLUCCI, approximately 63

45
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 46 of 76

million shares of LVVV stock were sold for approximately $12 million. During this period, Carl
Marciniak and Jeffrey Weinfurter sold free trading shares into the market created by defendant
PAOLUCCI’s promotions.

152. In or about early 2013, Carl Marciniak and J efirey Weinfurter caused
approximately 60% of the proceeds that they fraudulently derived from the sale of their LVVV
free trading stock to be transferred from brokerage accounts under their control to defendant
DINO PAOLUCCTI’s nominees. For example, Marciniak and Weinfurter transferred illicit
LVVV sale proceeds from their offshore nominee brokerage accounts to one of Louis
Buonocore’s offshore brokerage accounts (in the name of his offshore nominee entity Chobest
Ltd.), and on or about January 23, 2013, at the direction of defendant DINO PAOLUCCI,
Buonocore transferred approximately $1,073,000 of these funds from the Chobest account to
BMJ Marketing, a nominee for defendant PAOLUCCI that his brother controlled. That same
day, Buonocore also transferred $115,000 from the offshore Chobest account to Bay State
Financial, a company under his control.

153. On or about January 26, 2013, as further distribution of proceeds from the
sale of LVVV stock, Louis Buonocore caused his wife.to write a check for $200,000, drawn
upon his Bay State Financial account, to defendant DINO PAOLUCCTI’s girlfriend (Person No.
4).

Manipulations in 2013
YaFarm Technologies, Inc. (YFRM)
154. Inearly 2013, defendant DINO PAOLUCCI participated in another stock

manipulation with Frank J. Morelli, IIT, and Louis Buonocore. For this manipulation, involving

46
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 47 of 76

a public company called YaFarm Technologies, Inc. (“YRFM”), defendant PAOLUCCI imposed
similar conditions as he did in the ECIT, AGRT, and LVVV transactions.

155. Inor about 2012, Frank J. Morelli, III, and Louis Buonocore secured
control over most of YFRM’s restricted and free trading shares. First, they arranged to merge
the Integrated Stem Cell Institute (““ISCT’), a private stem cell facility located in Cancun,
Mexico, into YFRM. Through this arrangement, Morelli and Buonocore caused several |
nominees to be appointed as YFRM’s officers. The nominee officers, in turn, enabled
Buonocore and Morelli to secure control over most of the free trading shares of the company
through nominees by in or about January 2013.

156. As part of the merger transaction, Louis Buonocore and Frank J. Morelli,
Ill, agreed to pay the owner of the private company $250,000, later reduced by agreement to
$175,000, from the proceeds of a promotion of YFRM stock.

157. In or about February 2013, defendant DINO PAOLUCCL, after verifying
that Frank J. Morelli, III, and Louis Buonocore had control of YFRM and its free trading stock,
began to use his email lists to promote YFRM stock fraudulently. Defendant PAOLUCCI
agreed that proceeds from the sale of YFRM stock controlled by Morelli and Buonocore would
be used to pay the owner of the private stem cell company, and that Buonocore would pay
approximately 60% of the remaining proceeds to defendant PAOLUCCI.

158. | On or about February 4, 2013, as part of the effort to coordinate the
issuance of YFRM press releases with defendant DINO PAOLUCCI’s email blasts, a person
assisting with the preparation of the YFRM press releases sent an email to Frank J. Morelli, III,

Louis Buonocore, and defendant DINO PAOLUCCI, attaching the press release planned for

47
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 48 of 76

February 5, 2013. The email address used for defendant PAOLUCCI was
kevinhood_1@hotmail.com. Kevin Hood was an alias used by defendant PAOLUCCI.
159. On or about the following day, February 5, 2013, the first day of the
promotion, defendant DINO PAOLUCCI and others coordinated the issuance of a misleading
YFRM press release with defendant PAOLUCCI’s misleading email blasts touting YFRM. The
press release, titled “YaFarm Technolo gies, Inc. Announces It Has Signed a Definitive
Agreement with the Integrative Stem Cell Institute,” touted ISCI as “a premier provider of point-
of-care, stem cell-based therapies for patients from around the world.” In coordination with this
press release, defendant PAOLUCCI disseminated multiple email blasts using several
promotional business names.

160. Defendant DINO PAOLUCCI’s coordinated manipulation with Louis
Buonocore, Frank J. Morelli, Il, and others succeeded. During the two months prior to February
5, 2013, the start date of the promotion, YFRM stock traded on only one day, for a total of
approximately 10,000 shares, and closed at $0.06 per share. On or about February 5, 2013, the
first day of the promotion, approximately 12 million shares of YFRM stock were sold and the
stock price closed at almost $0.16 per share. |

161. From on or about February 5, 2013 through on or about February 25,
2013, defendant DINO PAOLUCCI coordinated numerous misleading email blasts touting
YFRM with multiple YFRM press releases in order to create the false appearance of market
interest in YFRM stock. These press releases and email blasts did not disclose various material
facts, including the fact that (i) Louis Buonocore and Frank J. Morelli, III, controlled YFRM

through nominees, (ii) defendant PAOLUCCI, Buonocore, and Morelli were coordinating

48
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 49 of 76

YFRM’s press releases with defendant PAOLUCCI’s email blasts and stock sales, or
(iii) defendant PAOLUCCI, the promoter, would be receiving approximately 60% of the stock
sale proceeds.

162. During the promotion and defendant DINO PAOLUCCI’s email blasts,
Louis Buonocore and Frank J. Morelli, I, illicitly sold YFRM stock into the manipulated
market. Buonocore and Marciniak used nominees to conceal their control of YFRM and their
stock sales.

163. After defendant DINO PAOLUCCI’s promotion of YFRM, Louis
Buonocore and Frank J. Morelli, UI, distributed approximately 60% of their stock sale proceeds
to defendant PAOLUCCI through nominees to conceal these payments. For example, on or
about February 25, 2013, at the end of defendant PAOLUCCI’s promotional activity for YFRM,
Buonocore transferred approximately $147,000 from an offshore brokerage account under his
control (in Chobest’s name) to BMJ Marketing, a nominee for defendant PAOLUCCI.
Similarly, on or about March 11, 2013, Buonocore transferred approximately $100,000 from the
offshore Chobest account to BMJ Marketing.

Resource Ventures Inc. (REVD

164. Soon after the YFRM manipulation, defendant DINO PAOLUCCI
participated in another stock manipulation with Jeffrey Weinfurter and Carl Marciniak. This
manipulation involved the stock of Resource Ventures Inc. (“REV?’).

165. REVI was a publicly traded company over which Carl Marciniak and
Jeffrey Weinfurter, together with two other individuals, had obtained control. Marciniak,

Weinfurter, and the two other individuals deposited their free trading REVI shares in multiple

49
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 50 of 76

offshore nominee accounts to conceal their control over these free trading shares. Finally,
Marciniak, Weinfurter, and these two individuals merged a private company, Global Energy
Management Ltd. (“GEM”), a purported energy investment company, into REVI.
166. Inor about early 2013, defendant DINO PAOLUCCI began to promote
REVI stock, after Carl Marciniak, Jeffrey Weinfurter, and those working with them satisfied his
standard conditions, including but not limited to the following:
a. before the manipulation began, the participants would own or
control almost all of the restricted and free trading stock;
b. REVI would have approximately ten press releases ready to be
issued in coordination with defendant PAOLUCCTI’s email blasts;
c. defendant PAOLUCCI or his intermediaries would have the ability
to access all brokerage accounts held by deal participants and
monitor their trading; and
d. defendant PAOLUCCI would receive approximately 60% of the
proceeds from the promotions in which he participated.
167. Onor about October 11, 2012, as directed by defendant DINO
PAOLUCCI, Carl Marciniak forwarded a draft agreement to Louis Buonocore by email. The
draft contract, between two significant shareholders of REVI, on the one hand, and Marciniak
and Jeffrey Weinfurter, on the other, reflected an agreement to document a split of the proceeds
of any REVI stock sold. Under the terms of the agreement, defendant PAOLUCCI and
Buonocore, who are not named in the agreement, would get 60% of the proceeds in an offshore

account under the name of Chobest Ltd. (one of Buonocore’s offshore corporations), two

50
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 51 of 76

significant REVI controlling shareholders would get 20% in their offshore account, and
Marciniak and Weinfurter would get 20% in the name of Zenlux (an offshore corporation that
they controlled).

168. | On or about October 18, 2012, as directed by defendant DINO
PAOLUCCI, Carl Marciniak sent an email to Louis Buonocore attaching a chart which included
information that Marciniak, Jeffrey Weinfurter, and other individuals working with them
controlled approximately 31.5 million free trading shares of REVI stock. The chart showed that
only approximately 50,000 free trading REVI shares were out of their control, approximately 46
million free trading REVI shares were in a lock up agreement, and approximately 4,000 free
trading shares were in certificate form. The chart also showed that approximately 295 million
restricted REVI shares were held by affiliates and approximately 30,000 restricted shares were
held by others. The purpose of this email was to demonstrate to Buonocore, defendant
PAOLUCCI’s agent, the control that Weinfurter and Marciniak had over the REVI stock. As
with many other emails to Buonocore, Marciniak sent this email to Buonocore rather than
defendant PAOLUCCI to conceal Marciniak and Weinfurter’s coordination with defendant
PAOLUCCI.

169. Onor about January 9, 2013, Carl Marciniak sent Louis Buonocore and
Jeffrey Weinfurter another email attaching a chart that listed the number of REVI shares, where
those shares were held, and whether or not those shares were under the control of Marciniak,

Weinfurter, or their affiliates.

51
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 52o0f76 ~

170. From on or about J anuary 10, 2013 to on or about J anuary 11, 2013,
Jeffrey Weinfurter travelled to Toronto, Canada to discuss the fraudulent stock promotion with
defendant DINO PAOLUCCI.

171. As with the prior manipulations, defendant DINO PAOLUCCI, Jeffrey
Weinfurter, and Carl Marciniak coordinated the issuance of misleading REVI press releases with
defendant PAOLUCCTI’s distribution of misleading email blasts touting the stock. For example,
on or about March 17, 2013, the day before the start of the REVI promotion, defendant DINO
PAOLUCCI, his brother (Person No. 6), Person No. 3, and another individual working for
defendant PAOLUCCI participated in an email chain with the subject line “Re: Tomorrows alert
- kickoff.” This email chain circulated drafts of the initial email blast for the REVI promotion,
which the participants planned to use the next day.

172. On or about March 18, 2013, the first day of the REVI promotion, at the
direction of defendant DINO PAOLUCCI, REVI issued a misleading press release titled
“Resource Ventures, Inc. Acquires Global Energy Management Ltd., an Independent Energy
Investment Company.” This press release stated that the acquisition of Global Energy
Management was valued at $10 million, and brought several projects that were in early to late
stage development, including a power plant in Africa. The same day, defendant PAOLUCCI
caused his brother (Person No. 6), Person No. 3, and others to send out email blasts under his
various promotional business names touting REVI stock. This press release and these email
blasts did not disclose various material facts, including the fact that (i) Carl Marciniak and
Jeffrey Weinfurter controlled REVI through nominees, (ii) defendant PAOLUCCI, Marciniak,

and Weinfurter were coordinating REVI’s press releases with defendant PAOLUCCI’s email

52
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 53 of 76

blasts and stock sales, or (11) defendant PAOLUCCI, the promoter, would be receiving
approximately 60% of the stock sale proceeds.

173. . The control that defendant DINO PAOLUCCI, Carl Marciniak, and
Jeffrey Weinfurter exercised over REVI’s stock and their coordination of the misleading press
releases and email blasts were successful in manipulating the market for REVI stock. On or
about March 18, 2013, the first day of the promotion, approximately 20 million shares of REVI
stock were sold. In the prior thirteen months, less than 325,000 shares had been sold. The
closing price on March 18, 2013 was approximately $0.14 per share, up from approximately
$0.03 per share on March 14, 2013, the previous day that the stock traded.

174. From on or about March 18, 2013 to on or about April 1, 2013, defendant
DINO PAOLUCCI and others continued to coordinate misleading REVI press releases and
numerous email blasts touting REVI. These press releases and email blasts did not disclose
various material facts, including the fact that (1) Carl Marciniak and Jeffrey Weinfurter
controlled REVI through nominees, (ii) defendant PAOLUCCI, Marciniak, and Weinfurter were
coordinating REVI’s press releases with defendant PAOLUCCI’s email blasts and stock sales, or
(iti) defendant PAOLUCCI, the promoter, would be receiving approximately 60% of the stock
sale proceeds.

175. As aresult of this manipulation, from on or about March 18, 2013 to on or
about April 4, 2013, approximately 64 million REVI shares were sold for a total of
approximately $6.3 million.

176. Jeffrey Weinfurter and Carl Marciniak sold many of their free trading

REVI shares from their offshore nominee accounts during this promotion. Weinfurter and

53
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 54 of 76

Marciniak paid approximately 60% of the proceeds to defendant DINO PAOLUCCI by
transferring the funds to defendant PAOLUCCT’s nominees. For example, on or about April 15,
2013, Jeffrey Weinfurter and Carl Marciniak caused proceeds to be transferred to Louis
Buonocore’s offshore Chobest account, and then defendant DINO PAOLUCCI caused
Buonocore to send approximately $565,000 from this offshore account to BMJ Marketing, a
nominee entity that defendant PAOLUCCTI’s brother controlled.

177. On or about July 22, 2013, less than four months after defendant DINO
PAOLUCCI’s promotion of REVI, the President of REVI issued a press release announcing that
REVI was discontinuing its business association with Global Energy Management, the private
company that had been merged into REVI, in part because the shareholders “have derived no
economic benefit.”

2013 Novus Robotics (NRBT) Promotion

178. In or about June 2013, defendant DINO PAOLUCCI, Frank J. Morelli, III,
and Louis Buonocore still owned free trading shares of stock in NRBT, as not all shares of ECIT
had been sold before the company changed its name and ticker symbol from Ecoland (ticker
ECIT) to Novus Robotics (ticker NRBT).

179. In or about June 2013, as a result of the manipulations of the stocks of
AGRT, LVVV, YFRM, REVI, and other public companies, the fraudulent promotions conducted
by defendant DINO PAOLUCCI using his email blasts were no longer as successful as he had
hoped, as the rapid rise and subsequent drop in the prices of those stocks appeared to have made
investors wary of the recommendations that defendant PAOLUCCI had made in those email

blasts.

54
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 55 of 76

180. In or about June 2013, defendant DINO PAOLUCCI began testing the use
of radio advertisements as a means of fraudulently promoting stocks.

181. Onor about June 28, 2013, defendant DINO PAOLUCCI caused an
associate to email a draft script for an email advertisement concerning NRBT to a marketing
company that specialized in purchasing airtime for radio advertisements from broadcasting
companies (“Company A”). The email noted that the budget for the advertisement would be ~
$50,000.

182. On or about July 5, 2013, defendant DINO PAOLUCCI caused $50,000 to
be transferred by wire to Company A. These funds were transferred from an offshore brokerage
firm that Frank J. Morelli, II, and Louis Buonocore used to sell manipulated stocks on behalf of
themselves and defendant PAOLUCCI.

183. Onor about July 9, 2013, a representative of Company A emailed Person
No. 10 and attached a revised script for an NRBT radio advertisement. In the email, the
Company A representative stated that the broadcasters had noted that the NRBT website
- referenced in the original script did not exist, and Company A had added the website for NRBT’s
parent company, D&R Technology, to the script.

184. From on or about July 15, 2013 through on or about July 21, 2013, ona
daily basis, radio advertisements touting NRBT were played on multiple stations and Sirius/XM
radio. Asa result of the promotion, the volume of NRBT trading increased to over a million
shares for the first time in 2013, and trading volume during, and in the week after, the

promotional period ranged from 1.2 million shares to 2.5 million shares per day.

55
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 56 of 76

Refill Energy (REFG)

185. In or about 2013, three associates of Frank J. Morelli, II, acquired a
controlling interest in a public company called Refill Energy Inc. (“REFG”). Subsequently, —
REFG merged with a private company. As of August 13, 2013, REFG operated under the name
of Medical Cannabis Payment Solutions. Morelli’s three associates controlled REFG’s restricted
and free trading shares. |

186. In or about mid-2013, Frank J. Morelli, II, agreed to assist these

individuals by paying for expenses that were necessary to enable the sale of REFG shares to the
public. In exchange, Morelli received shares of the shell company, which he planned to sell
during the promotion of the stock,

187. In or about mid-2013, defendant DINO PAOLUCCI conducted a one-
month radio campaign to promote REFG fraudulently, subject to several familiar conditions,
including the following:

a. Morelli and his three associates must control REFG’s restricted
and free trading stock;

b. defendant PAOLUCCI must have access to REFG shareholder lists
and to all brokerage accounts so that he could confirm the control
of REFG stock and monitor their trading;

c. defendant PAOLUCCI would exercise control over the trading;

d. defendant PAOLUCCI would have control over the timing and
content of press releases and promotions, which would be initiated

in coordination with stock trading; and

56
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 57 of 76

e. defendant PAOLUCCI would receive the first $300,000 of
proceeds of the stock sales of REFG to cover the costs of
promotion, after which he would receive approximately 50% of the
proceeds of stock sold during the promotional period.

188. Defendant DINO PAOLUCCI, Frank J. Morelli, II, and the three
individuals took several steps to conceal defendant PAOLUCCI’s coordination with Morelli and
the three individuals. For instance, defendant PAOLUCCI received his compensation through a
nominee. In addition, the parties prepared a fraudulent contract reflecting that defendant
PAOLUCCI was owed $1 million for his promotional work. The purpose of the fraudulent
contract was to disguise from regulators and the investing public the fact that defendant
PAOLUCCI was receiving a percentage of the proceeds.

189. Inor about mid-2013, Jeffrey Weinfurter participated in the manipulation
of REFG stock with defendant DINO PAOLUCCI, Frank J. Morelli, III, and others by working
with a broker who was willing to sell stock into the manipulation even if he did not have any
sellers because Weinfurter and the broker had an agreement that Weinfurter would supply the
broker with additional stock as needed.

190. Onor about July 19, 2013, in a conversation with a Company A
representative, defendant DINO PAOLUCCI stated that he was a media buyer, and that his
business was called Brainstorm Consulting. Defendant PAOLUCCI also provided the Company
A representative with defendant PAOLUCCI’s telephone number and gave his email address as

kevinhood_1@hotmail.com.

57
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 58 of 76

191. Onor about July 23, 2013, in order to provide defendant DINO
PAOLUCCI with access to his brokerage accounts, Frank J. Morelli, IIL, sent defendant DINO
PAOLUCCI an email that included the new password for one of Morelli’s nominee brokerage
accounts.

192. From on or about July 30, 2013 to on or about August 1, 2013, Jeffrey
Weinfurter met with defendant DINO PAOLUCCI in Toronto, Canada, to discuss, among other
things, the fraudulent promotion of REFG.

193. On or about August 2, 2013, defendant DINO PAOLUCCI emailed
Company A a draft script for a radio advertisement that included a disclaimer that said the
company responsible for the advertisement was “BBMJ Marketing,” a name almost identical to
the name of his brother’s company, BMJ Marketing. In the email, defendant PAOLUCCI
requested a four-week radio advertising campaign for August 18 through September 15, 2013.

194. Onor about August 9, 2013, defendant DINO PAOLUCCI caused
approximately $199,980 to be transferred from BMJ Marketing, his nominee entity, to Company
A to pay for the radio campaign. The previous day, Company A had sent an invoice for
$200,000 to BBMJ Marketing addressed to Person No. 6, defendant PAOLUCCI’s brother, as
CEO and Officer of BBMJ Marketing.

195. Defendant DINO PAOLUCCI coordinated this radio campaign with the
issuance of misleading press releases by REFG, issued on or about August 7, 12, and 13, 2013.
These press releases did not disclose various material facts, including the fact that (1) Morelli and
the three individuals controlled REFG’s stock, (ii) defendant PAOLUCCI and others were

coordinating REFG’s press releases with defendant PAOLUCCI’s radio ads and stock sales, or

58
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 59 of 76

(iti) defendant PAOLUCCL, the promoter, would be receiving approximately 50% of the stock
sale proceeds.

196. Starting soon afterwards, from on or about August 19, 201 3 through on or
about September 15, 2013, defendant DINO PAOLUCCI caused misleading radio
advertisements touting REFG to play on radio stations nationwide. These advertisements stated
that REFG “was expanding the legitimate market for medical marijuana by providing supply and
distribution technology” and that REFG had “potential for growth.” Neither the radio ads nor the
website Spotlightstock.com, to which the ads directed listeners, disclosed that the parties who
controlled both REFG’s restricted and free trading shares were paying for the ads, or that the ad
campaign had been coordinated with the issuance of press releases. In addition, the
Spotlightstock.com website falsely claimed that the promoter was being paid by a “non
controlling third party,” when in fact defendant DINO PAOLUCCI was the promoter, and knew
that the “third party” was in fact a group of individuals who controlled the majority of the stock
in REFG.

197. During the promotion of REFG, an agent from the Federal Bureau of
Investigation visited Frank J. Morelli, III’s office on or about August 21, 2013 and asked Morelli
about his participation in stock manipulations. Soon afterwards, Morelli told defendant DINO
PAOLUCCI about the visit. Defendant PAOLUCCI provided Morelli with directions on how to
conceal their coordination of stock manipulations. Specifically, defendant PAOLUCCI
instructed Morelli to start calling him on a different telephone number. Defendant PAOLUCCI

also instructed Morelli to obtain a new telephone number himself, and to use this new number to

59
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 60 of 76

call defendant PAOLUCCI’s new number. Defendant PAOLUCCI and Morelli continued to
communicate afterwards using these new, secret telephone numbers.

198. During the one-month period from on or about August 18, 2013 to on or
about September 15, 2013, the time period in which defendant DINO PAOLUCCI caused
misleading radio advertisements touting REFG to be played nationwide, approximately 5 million
shares of REFG shares were sold, with closing prices ranging from approximately $0.34 per
share to as much as $0.64 per share. During the prior approximately four and a half months,
only approximately 500,000 REFG shares were sold, with only two days of any significant
volume in the week before the promotion started.

199, From on or about September 10, 2013 through September 12, 2013,
Jeffrey Weinfurter traveled to Toronto, Canada and met with defendant DINO PAOLUCCI in
person. |

200. On or about September 12 and 19, 2013, defendant DINO PAOLUUCI
received approximately $250,000 and $99,000, respectively, from the illicit proceeds of the
REFG stock sales through a nominee.

Greenway Technologies and Crown Marketing

201. During 2012 and 2013, as part of his continuing scheme, defendant DINO
PAOLUCCI continued to participate in stock manipulations with multiple individuals, including
Louis Buonocore, Frank J. Morelli, III, Carl Marciniak, Jeffrey Weinfurter, and others.
Defendant PAOLUCCI continued to insist that in any deals in which he participated he have

| access to the brokerage accounts of other participants, and that the schemers have total control of

the stock.

60
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 61 of 76

202. Inor about Fall 2012, defendant DINO PAOLUCCI agreed to assist Frank
J. Morelli, TI, and others in the manipulation of Crown Marketing (““CRWN”’) on the condition
that the parties hiring him control the company’s restricted and free trading shares, all shares
were ready to be sold, and defendant PAOLUCCI, through Louis Buonocore, would be able to
verify the ownership and status of all CRWN stock through access to the brokerage accounts of
the individuals holding the stook.

203. Onor about October 15, 2012, Frank J. Morelli, III, sent an email to one
of the other participants in the CRWN deal, stating: “It is very important that you switch the
ownership of the other corps (such as Fortune) so that when Dino goes online he can verify the
ownership. You can switch ownership once Dino is completed.” Morelli subsequently
forwarded the documents that he received in response to this email to Louis Buonocore, who
forwarded them to defendant DINO PAOLUCCI at the email address
kevinhood_1@hotmail.com, thereby attempting to conceal defendant PAOLUCCI’s role in the —
manipulation. |

204. In or about Fall 2012, defendant DINO PAOLUCCI declined to
participate further in CRWN due to the failure of other participants to comply with his conditions
regarding timeliness and the provision of information to him by other participants.

205. Inor about 2013, defendant DINO PAOLUCCI initially agreed to
participate in a stock manipulation of Greenway Technologies (“GWYT’”) with Frank J. Morelli,
II, and others, but changed his mind after learning that although the other schemers had control
of virtually all of the company’s free trading shares, they did not control approximately 10

million of the restricted shares. Defendant PAOLUCI told Morelli that he would not participate

61
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 62 of 76

due to defendant PAOLUCCI’s concern that the restricted shares might become free trading,
which could result in defendant PAOLUCCI losing control of the trading.
Manipulation in 2014 and 2015

206. Inor about late 2013 and early 2014, Frank J. Morelli, III, and Louis
Buonocore participated in another manipulation with defendant DINO PAOLUCCI, to promote
NRBT stock. At this time, both Morelli and Buonocore had free trading shares of NRBT that
they had not sold in the prior promotions of ECIT and NRBT. Person No. 1 also still had
approximately two million shares of NRBT stock as a result of his participation in the ECIT deal
in 2011 and early 2012. Defendant PAOLUCCI continued to exercise significant control over
NRBT.

207. In or about late 2013 and early 2014, defendant DINO PAOLUCCI told
Frank J. Morelli, III, that defendant PAOLUCCI, Morelli, and Louis Buonocore would each pay
$100,000 toward expenses for radio advertisements promoting NRBT.

208. In or about late 2013 or early 2014, Frank J. Morelli, III, obtained the
funds from Jeffrey Weinfurter and another individual, and then transferred $100,000 through a
nominee to defendant DINO PAOLUCCI’s nominee, Person No 10.

209. On or about January 22, 2014, Louis Buonocore transferred approximately
$100,000 from one of his Bay State Financial bank accounts to an offshore account for an entity
controlled by defendant DINO PAOLUCCTI’s nominee, Person No. 10.

210. In or about 2013 and early 2014, defendant DINO PAOLUCCI attempted
to prevent the transfer agent who was handling NRBT stock from allowing Person No. 1 to

obtain access to his remaining free trading stock in NRBT, as defendant PAOLUCCI would have

62
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 63 of 76

no control over Person No. 1’s trading, and the rapid sale of a substantial amount of stock by
Person No. 1 during the promotion was likely to put downward pressure on the price of the
stock, thereby undermining PAOLUCCI’s profits from the promotion. In addition, the rapid sale
of a substantial amount of stock could alert the SEC, causing the agency to halt trading of the
stock.

211. Inor about February 25, 2014, in an email to defendant DINO
PAOLUCCTI’s attorney, the transfer agent who was handling NRBT stock stated that the ‘‘[I]ast
thing I want to do is upset Dino. ... I have no choice. I would love to deny the transfer [to
Person No. 1] but I am not permitted.” Defendant PAOLUCCI subsequently decided not to
continue his attempt to block the transfer.

212. Inor about late February or early March 2014, defendant DINO
PAOLUCCI arranged for Company A, the marketing company, to schedule another radio
campaign for NRBT.

213. Onor about March 3, 2014, a Company A representative emailed
defendant DINO PAOLUCCI a proposed plan to market NRBT on Sirius/XM radio and local
radio stations.

214. On or about March 4, 2014, the Company A representative emailed
defendant DINO PAOLUCCI and his brother (Person No. 6) an invoice for $203,260 to place
radio advertisements for NRBT during a campaign scheduled for March 17, 2014 through April
13, 2014.

215. Onor about March 5, 2014, Person No. 6 signed the proposed plan for the

upcoming radio advertisement campaign.

63
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 64 of 76

216. Onor about March 6, 2014, defendant DINO PAOLUCCI caused BMJ
Marketing to transfer $199,980 to Company A to pay for the planned radio campaign for NRBT.

217. On or about March 20, 2014, at the direction of defendant DINO
PAOLUCCI, NRBT issued a press release titled “D & R Technology Succedes [sic] in
Penetrating New Markets.”

218. On or about March 26, 2014, at the direction of defendant DINO
PAOLUCCI, NRBT issued a press release titled “D &R Technology Expands Product
Portfolio.”

219. Although the two press releases issued by NRBT included disclosures that
informed investors of various risks, and referred potential investors to SEC filings dated back to
December 31, 2012, neither the press releases nor the SEC filings disclosed that NRBT stock
was being promoted by defendant DINO PAOLUCCI, the son of a board member and president
of the company, in coordination with other shareholders who were funding the payments for
advertisements, selling their stock offshore in the names of nominees, and kicking back a
percentage of the proceeds to defendant PAOLUCCI.

220. From on or about March 17, 2014 to on or about April 18, 2014, at the
direction of defendant DINO PAOLUCCI, misleading radio advertisements touting NRBT were
played nationwide, including in this district, on local radio stations, nationally syndicated radio
shows, and Sirius/XM, including on channels for CNBC, CNN, CNN Headline News, ESPN _-
Radio, Fox Business, Fox News, XM Bloomberg Radio, and XM Potus. The radio
advertisements, which were coordinated with the issuance of NRBT press releases, were

successful in furthering the “pump and dump” scheme, as they resulted in a large increase in the

64
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 65 of 76

volume of NRBT stock being sold at significantly higher prices than the average NRBT stock
sales before the promotion.

221. Inor about March 2014, during the radio promotion of NRBT, Louis
Buonocore began selling the NRBT shares that he was holding at an offshore brokerage firm on
behalf of himself and defendant DINO PAOLUCCL

222. Inor about April 2014, after criminal charges against Frank J. Morelli, III,
Louis Buonocore, Jeffrey Weinfurter, and Carl Marciniak involving a different securities fraud
were made public record, Buonocore continued to sell the NRBT shares that he was holding in -
an offshore account on behalf of himself and defendant DINO PAOLUCCI. After Buonocore
started the sale of the NRBT shares in his account, Frank J. Morelli, III’s nominee began selling
Morelli’s shares. The schemers had agreed that Buonocore should sell his shares first in order to
avoid downward pressure on the stock price by having too many shares available for sale at one
time.

223. In or about July and August 2014, defendant DINO PAOLUCCI
attempted to have more NRBT stock made available to persons and entities under his control by
seeking to have stock held by D Mecatronics released from a global lock that had been placed on
the stock.

224. Inor about August 2014, defendant DINO PAOLUCCI caused Person No.
6 (his brother) to send multiple documents to a transfer agent in order to have access to
additional shares of NRBT stock under his control by having the restrictions removed from
several million shares of NRBT stock, and having those now free trading shares transferred to

Brainstorm Consulting, his brother’s entity.

65
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 66 of 76

225. The documents that Person No. 6 sent to the transfer agent included two
certificates dated August 12, 2014 and August 13, 2014, which respectively transferred
1,464,996 shares and 2,600,368 shares of restricted NRBT stock to Person No. 6’s company,
Brainstorm Consulting, as well as a Sellers Representation Letter signed by Person No. 6, and an
opinion letter from an attorney stating that the restrictive legend should be removed from the
stock certificates, thereby making those shares free trading.

226. Onor about August 28, 2014, the transfer agent sent defendant DINO
PAOLUCCI an email informing him that his brother had made errors in some of the documents
pertaining to the removal of restriction from the restricted NRBT stock that defendant
PAOLUCCI and his brother were attempting to transition to free trading stock. The following
day, a transfer agent employee noted that defendant PAOLUCI had requested that paperwork be
returned to him at “Dino @ D&R Tech.”

227. Onor about April 1, 2015, defendant DINO PAOLUCCI was interviewed
by telephone by the SEC as part of an investigation that the SEC was conducting of ECIT.
During the interview, defendant PAOLUCCL in order to avoid having the SEC halt present and
future trading of NRBT stock, and also to avoid other legal action which could prevent him from
continuing his scheme to engage in stock manipulations and/or maintain his profits from
previous manipulations, falsely told the SEC, among other things, that defendant PAOLUCCI:

a. had never been given authority to act on behalf of NRBT;
b. had never owned any NRBT stock directly or indirectly (although
the shares that Louis Buonocore and Frank J. Morelli, Il, held

offshore were jointly owned with defendant PAOLUCC));

66
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 67 of 76

c. had never spoken to the transfer agent for NRBT;

d. had never heard of Ecoland;

e. had never entered a deal with Person No. | related to the proceeds
of ECIT stock;

f. had never met Person No. 1 in person;

g. had never heard of Person No. 1’s entities, Sono Associates,

Global Media, or Crimson Marketing; —

h. had never met Morelli;
i. was not aware of any work that Buonocore did for NRBT;
j. had been loaned money by Buonocore, but defendant PAOLUCCI

could not remember the amount of the loan;
k. did not know why Buonocore’s entity Bay State Financial paid for
NRBT radio advertisements, or whether defendant PAOLUCCI’s

brother had a role in placing the advertisements;

1. had no involvement with Bay State Financial;
m. had no agreement with Bay State Financial;
n. did not know that Person No. 1 had attempted to remove

restrictions on NRBT stock before the start of the radio promotion;
and

oO. had not done any work for the Bull Exchange.

67
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 68 of 76

WIRES

 

228. Onor about each of the dates set forth below, in the Eastern District of
Pennsylvania and elsewhere, defendant
DINO PAOLUCCI,
for the purpose of executing the scheme described above, and attempting to do so, and aiding and
abetting its execution, caused to be transmitted by means of wire communication in interstate
and foreign commerce the writings, signs, signals, and sounds described below for each count,

each transmission constituting a separate count:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Date Description

1 12/8/11 The transmission of an ECIT press release

2 12/15/11 The transmission of an ECIT press release

3 1/24/12 The transmission of an ECIT press release

4 1/26/12 The transmission of an ECIT press release

5 1/30/12 The transmission of an ECIT press release

6 2/1/12 The transmission of an ECIT press release

7 2/6/12 The transmission of an ECIT press release

8 2/8/12 The transmission of an ECIT press release

9 2/10/12 The transmission of an ECIT press release

10 3/20/14 The transmission of a NRBT press release

11 3/26/14 The transmission of a NRBT press release

12 3/17/14 The broadcast of a NRBT radio ad on Sirius XM
13 3/17/14 The broadcast of a NRBT radio ad on WYFL-AM
14 3/22/14 The broadcast of a NRBT radio ad on Sirius XM
15 3/24/14 The broadcast of a NRBT radio ad on WYFL-AM
16 3/30/14 The broadcast of a NRBT radio ad on Sirius XM
17 A/1/14 The broadcast of a NRBT radio ad on WYFL-AM
18 4/5/14 The broadcast of a NRBT radio ad on Sirius XM
19 4/11/14 The broadcast of a NRBT radio ad on WYFL-AM
20 4/13/14 The broadcast of a NRBT radio ad on Sirius XM

 

All in violation of Title 18, United States Code, Sections 1343, 1349, and 2.

68
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 69 of 76

COUNT TWENTY-ONE
(Securities fraud)

THE GRAND J URY FURTHER CHARGES THAT:

At all times material to this indictment:

1. Paragraphs | through 29 and 62 through 105 of Count One are
incorporated here. |

2. From in or about at least Spring 2011 through in or about 2012, in the
Eastern District of Pennsylvania and elsewhere, defendant

DINO PAOLUCCI,

together and with others known and unknown to the Grand Jury, willfully and knowingly, by the
use of the means and instrumentalities of interstate commerce, the mails, and the facilities of
national securities exchanges, directly and indirectly, used and employed manipulative and
deceptive devices and contrivances and aided and abetted the use and employment of
manipulative and deceptive devices and contrivances in violation of Title 17, Code of Federal
Regulations, Section 240.10b-5, by: (a) employing devices, schemes, and artifices to defraud;
(b) making untrue statements of material fact and omitting to state material facts necessary in
order to make the statements made, in light of the circumstances under which they were made,
not misleading; and (c) engaging in acts, practices, and courses of business which operated and
would operate as a fraud and deceit upon other persons in connection with purchases and sales of
ECIT stock.

In violation of Title 15, United States Code, Sections 78j(b) and 78ff, Title 17,

Code of Federal Regulations, Section 240.10b-5, and Title 18, United States Code, Section 2.

69
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 70 of 76

COUNT TWENTY-TWO
(Securities fraud)

THE GRAND JURY FURTHER CHARGES THAT:

At all times material to this indictment:

1. Paragraphs 1 through 29, 106 through 108, and 128 through 153 of Count
One are incorporated here.

2. From in or about at least September 2012 through in or about 2013, in the
Eastern District of Pennsylvania and elsewhere, defendant

DINO PAOLUCCI,

together and with others known and unknown to the Grand Jury, willfully and knowingly, by the.
use of the means and instrumentalities of interstate commierce, the mails, and the facilities of
national securities exchanges, directly and indirectly, used and employed manipulative and
deceptive devices and contrivances and aided and abetted the use and employment of
manipulative and deceptive devices and contrivances in violation of Title 17, Code of Federal
Regulations, Section 240.10b-5, by: (a) employing devices, schemes, and artifices to defraud;
(b) making untrue statements of material fact and omitting to state material facts necessary in
order to make the statements made, in light of the circumstances under which they were made,
not misleading; and (c) engaging in acts, practices, and courses of business which operated and
would operate as a fraud and deceit upon other persons in connection with purchases and sales of
LVVV stock.

In violation of Title 15, United States Code, Sections 78j(b) and 78ff, Title 17,

Code of Federal Regulations, Section 240.10b-5, and Title 18, United States Code, Section 2.

70
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 71 of 76

COUNT TWENTY-THREE
(Securities fraud)

THE GRAND JURY FURTHER CHARGES THAT:

At all times material to this indictment:

1, Paragraphs | through 29, 106, and 154 through 163 of Count One are
incorporated here.

2. From in or about at least September 2012 through in or about 2013, in the
Eastern District of Pennsylvania and elsewhere, defendant

DINO PAOLUCCI,

together and with others known and unknown to the Grand Jury, willfully and knowingly, by the
use of the means and instrumentalities of interstate commerce, the mails, and the facilities of
national securities exchanges, directly and indirectly, used and employed manipulative and
deceptive devices and contrivances and aided and abetted the use and employment of
manipulative and deceptive devices and contrivances in violation of Title 17, Code of Federal
Regulations, Section 240.10b-5, by: (a) employing devices, schemes, and artifices to defraud;
(b) making untrue statements of material fact and omitting to state material facts necessary in
order to make the statements made, in light of the circumstances under which they were made,
not misleading; and (c) engaging in acts, practices, and courses of business which operated and
would operate as a fraud and deceit upon other persons in connection with purchases and sales of
YFRM stock.

In violation of Title 15, United States Code, Sections 78} (b) and 78ff, Title 17, .

Code of Federal Regulations, Section 240.10b-5, and Title 18, United States Code, Section 2.

71
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 72 of 76

COUNT TWENTY-FOUR
(Securities fraud)

THE GRAND JURY FURTHER CHARGES THAT:

At all times material to this indictment:

1. Paragraphs 1 through 29, 106 through 108, and 164 through 177 of Count
One are incorporated here.

2. From in or about at least September 2012 through in or 2013, in the
Eastern District of Pennsylvania and elsewhere, defendant

DINO PAOLUCCI,

together and with others known and unknown to the Grand Jury, willfully and knowingly, by the
use of the means and instrumentalities of interstate commerce, the mails, and the facilities of
national securities exchanges, directly and indirectly, used and employed manipulative and
deceptive devices and contrivances and aided and abetted the use and employment of
manipulative and deceptive devices and contrivances in violation of Title 17, Code of Federal
Regulations, Section 240.10b-5, by: (a) employing devices, schemes, and artifices to defraud;
(b) making untrue statements of material fact and omitting to state material facts necessary in
order to make the statements made, in light of the circumstances under which they were made,
not misleading; and (c) engaging in acts, practices, and courses of business which operated and
would operate as a fraud and deceit upon other persons in connection with purchases and sales of
REVI stock.

In violation of Title 15, United States Code, Sections 78j(b) and 78ff, Title 17,

Code of Federal Regulations, Section 240.10b-5, and Title 18, United States Code, Section 2.

72
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 73 of 76

COUNT TWENTY-FIVE
(Securities fraud)

THE GRAND JURY FURTHER CHARGES THAT:

At all times material to this indictment:

1. Paragraphs 1 through 29, 106 through 108, and 185 through 200 Count
One are incorporated here.

2. From in or about early 2013 through in or about late 2013, in the Eastern
District of Pennsylvania and elsewhere, defendant

DINO PAOLUCCI,

together and with others known and unknown to the Grand Jury, willfully and knowingly, by the
use of the means and instrumentalities of interstate commerce, the mails, and the facilities of
national securities exchanges, directly and indirectly, used and employed manipulative and
deceptive devices and contrivances and aided and abetted the use and employment of
manipulative and deceptive devices and contrivances in violation of Title 17, Code of Federal
Regulations, Section 240.1 Ob-5, by: (a) employing devices, schemes, and artifices to defraud; (b)
making untrue statements of material fact and omitting to state material facts necessary in order
to make the statements made, in light of the circumstances under which they were made, not
misleading; and (c) engaging in acts, practices, and courses of business which operated and
would operate as a fraud and deceit upon other persons in connection with purchases and sales of
REFG stock.

In violation of Title 15, United States Code, Sections 78j(b) and 78ff, Title 17,

Code of Federal Regulations, Section 240.10b-5, and Title 18, United States Code, Section 2.

73
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 74 of 76

COUNT TWENTY-SIX
(Securities fraud)

THE GRAND JURY FURTHER CHARGES THAT:

At all times material to this indictment:

1. Paragraphs 1 through 29, 178 through 184, and 206 through 227 of Count
One are incorporated here.

2. From in or about 2013 through in or about mid-201 5, in the Eastern
District of Pennsylvania and elsewhere, defendant

DINO PAOLUCCI,

together and with others known and unknown to the Grand Jury, willfully and knowingly, by the
use of the means and instrumentalities of interstate commerce, the mails, and the facilities of
national securities exchanges, directly and indirectly, used and employed manipulative and
deceptive devices and contrivances and aided and abetted the use and employment of
manipulative and deceptive devices and contrivances in violation of Title 17, Code of Federal
Regulations, Section 240.10b-5, by: (a) employing devices, schemes, and artifices to defraud;
(b) making untrue statements of material fact and omitting to state material facts necessary in
order to make the statements made, in light of the circumstances under which they were made,
not misleading; and (c) engaging in acts, practices, and courses of business which operated and
would operate as a fraud and deceit upon other persons in connection with purchases and sales of
NRBT stock.

In violation of Title 15, United States Code, Sections 78j(b) and 78ff, Title 17,

Code of Federal Regulations, Section 240.10b-5, and Title 18, United States Code, Section 2.

74
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 75 of 76

NOTICE OF FORFEITURE
THE GRAND JURY FURTHER CHARGES THAT:
1. As a result of the violations of Title 18, United States Code, Section 1343,
and Title 15, United States Code, Section 78ff, defendant
DINO PAOLUCCI
shall forfeit to the United States of America any property, real or personal, that constitutes, or is
derived from, proceeds traceable to the commission of such offenses, including, but not limited
to, the sum of approximately $8.4 million.
2. If any of the property subject to forfeiture, as a result of any act or
omission of the defendant:
(a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third party:
(c) has been placed beyond the jurisdiction of the Court;
(d) has been substantially diminished in value; or
(e) has been commingled with other property which cannot be divided
without difficulty;
it is the intent of the United States, pursuant to Title 28, United States Code, Section 2461(c),
incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property subject to forfeiture.

75
Case 2:16-cr-00503-ER Document 33 Filed 12/13/18 Page 76 of 76

All pursuant to Title 28, United States Code, Section 2461(c) and Title 18, United
States Code, Section 981(a)(1)(C).

A TRUE BILL:

 

GRAND JURY FOREPERSON

Gea cd Same

WILLIAM M. McSWAIN
United States Attorney

76

 
